Exhibit 10.1

 

Execution Copy

 

 

ASSET PURCHASE AGREEMENT,

 

dated as of December 22, 2005,

 

between

 

MOTT’S LLP

 

and

 

BLOCH & GUGGENHEIMER, INC.

 

relating to the

 

purchase and sale of certain assets

 

of the

 

GRANDMA’S MOLASSES BUSINESS

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS

1

1.1

Definitions

1

1.2

Other Defined Terms

5

1.3

Construction

6

 

 

 

ARTICLE II

PURCHASE AND SALE

7

2.1

Purchase and Sale of the Purchased Assets

7

2.2

Excluded Assets

7

2.3

Assumed Liabilities

9

2.4

Excluded Liabilities

9

2.5

Purchase Price

10

2.6

Closing Date

10

2.7

Closing Deliveries

10

2.8

Allocation

12

 

 

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE SELLER

12

3.1

Organization and Good Standing

12

3.2

Authority and Enforceability

12

3.3

No Conflicts; Consents

13

3.4

Financial Data

13

3.5

Taxes

14

3.6

Compliance with Law

14

3.7

Title to Purchased Assets

14

3.8

Intellectual Property

15

3.9

Absence of Certain Changes or Events

16

3.10

Assigned Contracts

16

3.11

Litigation; Orders

17

3.12

Product Liability; Product Recall

17

3.13

Customers and Suppliers

17

3.14

Brokers

18

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE BUYER

18

4.1

Organization and Good Standing

18

4.2

Authority and Enforceability

18

4.3

No Conflicts; Consents

18

4.4

Litigation

19

4.5

Availability of Funds

19

4.6

Brokers

19

4.7

No Other Representations

20

 

 

 

ARTICLE V

COVENANTS OF THE BUYER AND THE SELLER

20

5.1

Conduct of Business

20

5.2

Access to Information; Notification

21

5.3

Confidentiality

22

5.4

Support Services

22

5.5

Financing

22

5.6

Consents

22

5.7

Public Announcements

23

5.8

Transfer Taxes

23

5.9

Bulk Sales Laws

23

5.10

Access to Books and Records

23

5.11

Solicitation of Seller’s or Buyer’s Employees

24

5.12

Prohibited Activities

25

5.13

Consumer Claims and Complaints

25

5.14

Promotion/Pricing Allowance

25

5.15

Administration of Accounts and Related Matters; Customer Inquiries

26

5.16

Termination of Broker Agreements

27

5.17

Packaging Materials and Supplies

27

5.18

Further Assurances

27

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

5.19

Exclusivity

27

5.20

Non-Competition; Confidentiality

28

5.21

Notices Prior to Closing

29

5.22

Financial Information Cooperation

29

5.23

Assigned Equipment

30

 

 

 

ARTICLE VI

CONDITIONS TO CLOSING

30

6.1

Conditions to Obligations of the Buyer and the Seller

30

6.2

Conditions to Obligation of the Buyer

31

6.3

Conditions to Obligation of the Seller

31

 

 

 

ARTICLE VII

TERMINATION

32

7.1

Termination

32

7.2

Effect of Termination

33

7.3

Remedies

33

 

 

 

ARTICLE VIII

INDEMNIFICATION

34

8.1

Survival

34

8.2

Indemnification by the Seller

34

8.3

Indemnification by the Buyer

35

8.4

Indemnification Procedure for Third Party Claims

36

8.5

Indemnification Procedures for Non-Third Party Claims

37

8.6

Calculation of Indemnity Payments

38

8.7

Characterization of Indemnification Payments

38

 

 

 

ARTICLE IX

MISCELLANEOUS

39

9.1

Notices

39

9.2

Amendments and Waivers

40

9.3

Expenses

40

9.4

Successors and Assigns

40

9.5

Governing Law

41

9.6

Consent to Jurisdiction

41

9.7

Counterparts

41

 

iii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

9.8

No Third Party Beneficiaries

41

9.9

Entire Agreement

41

9.10

Captions

42

9.11

Severability

42

9.12

Interpretation

42

 

iv

--------------------------------------------------------------------------------


 

ASSET PURCHASE AGREEMENT

 

ASSET PURCHASE AGREEMENT, dated as of December 22, 2005 (the “Agreement”),
between Mott’s LLP, a Delaware limited liability partnership (the “Seller”), and
Bloch & Guggenheimer, Inc., a Delaware corporation (the “Buyer”).

 

WHEREAS, the Seller is engaged, in part, in the business (the “Business”) of
developing, manufacturing, marketing, distributing and selling molasses
products, including molasses products under the “GRANDMA’S” brand name (the
“Brand”); and

 

WHEREAS, the parties desire that the Seller sell, assign, transfer, convey and
deliver to the Buyer, and that the Buyer purchase, acquire and accept from the
Seller, all of the right, title and interest of the Seller in and to the
Purchased Assets (as hereinafter defined), and that the Buyer assume the Assumed
Liabilities (as hereinafter defined), in each case upon the terms and subject to
the conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and the respective
representations, warranties, covenants and agreements contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:

 

ARTICLE I

DEFINITIONS

 

1.1           Definitions.  When used in this Agreement, the following terms
shall have the meanings assigned to them in this Section 1.1.

 

“Action” shall mean any civil, criminal, judicial or other action, claim, suit,
citation, subpoena, litigation, proceeding, arbitral action, governmental audit,
criminal prosecution, inquiry, investigation, charge or complaint.

 

“Affiliate” means, with respect to any specified Person, any other Person
directly or indirectly controlling, controlled by or under common control with
such specified Person.

 

“Ancillary Agreements” means the Bill of Sale, the Assumption Agreement, the
Intellectual Property Assignments, the Transition Services Agreement, the
Manufacturing Agreement and the other agreements, instruments and documents
delivered at the Closing.

 

“Business Customer Information” means any Customer Information that relates to
the Business.

 

--------------------------------------------------------------------------------


 

“Business Day” means a day other than a Saturday, Sunday or other day on which
banks located in New York City, New York are authorized or required by Law to
close.

 

“Business Information” means all business information, books, files and records
(or portions thereof) which are currently used principally in connection with
the Business or are necessary to conduct the Business as presently conducted,
including any advertising, marketing and sales plans and programs, financial
data, customer lists and supplier lists.

 

“Business Intellectual Property” means all of the Seller’s rights, title and
interest in, to and under Intellectual Property that is used principally in
connection with conduct of the Business as currently conducted, including the
Intellectual Property set forth on Section 3.8(a) of the Seller Disclosure
Schedule.

 

“Code” means the Internal Revenue Code of 1986 and the rules and regulations
promulgated thereunder.

 

“Confidentiality Agreement” means the Confidentiality Agreement executed by
Buyer on September 29, 2005.

 

“Contract” means any agreement, contract, commitment or arrangement, whether
oral or written, to which the Seller or an Affiliate of the Seller is a party or
is bound and which relates principally to the Business.

 

“Copyrights” means copyrights (whether registered or unregistered) and any
registrations and applications therefor.

 

“Credit Agreement Amendment” means that certain Third Amendment, dated as of the
date hereof, to Revolving Credit Agreement, among B&G Foods, Inc., as Borrower,
Lehman Commercial Paper, Inc., as Administrative Agent, and the Lenders parties
thereto.

 

“Customer Information” means all customer lists, customer contact information,
customer correspondence and customer licensing and purchasing histories,
customer preferences and all other confidential or proprietary information or
data relating to current and former customers.

 

“Domain Name” means an alphanumeric string, such as www.ABC.com, that is an
address of a computer network connection and any registrations therefor.

 

“Governmental Entity” means any entity or body exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to United States federal, state or local government or foreign, international,
multinational or other government, including any department, commission, board,
agency, bureau, official or other regulatory, administrative or judicial
authority thereof.

 

2

--------------------------------------------------------------------------------


 

“Indemnitee” means any Person that is seeking indemnification from an Indemnitor
pursuant to the provisions of this Agreement.

 

“Indemnitor” means any party to this Agreement from which any Indemnitee is
seeking indemnification pursuant to the provisions of this Agreement.

 

“Intellectual Property” means (a) (i) Technology, (ii) Patents, (iii)
Trademarks, (iv) Copyrights, (v) Domain Names; and (vi) licenses for the
Intellectual Property listed in items (i) — (v) above, if any, (b) pending
applications to register or otherwise obtain legal protection for any of the
foregoing, (c) rights to make application in the future to register or otherwise
obtain legal protection for any of the foregoing, (d) rights of priority under
national laws and international conventions with respect to any of the foregoing
and (e) rights to sue with respect to past and future infringements of any of
the foregoing.

 

“Inventory” means all of the Business’ raw materials, finished goods, packaging
materials, supplies and other inventories.

 

“Knowledge of the Seller” or any similar phrase means the current actual
knowledge of the persons identified by name, title and functional responsibility
on Section 1.1(a) of the Seller Disclosure Schedule.

 

“Law” means any statute, law, ordinance, rule or regulation of any Governmental
Entity.

 

“Liabilities” means liabilities, obligations, indebtedness, claims,
deficiencies, guarantees, endorsements or commitments of any nature whatsoever,
asserted or unasserted, known or unknown, absolute or contingent, accrued or
unaccrued, matured or unmatured or otherwise.

 

“Lien” means, with respect to any property or asset, any mortgage, lien, pledge,
charge, claim, option, security interest, hypothecation or any other encumbrance
or right of third parties in respect of such property or asset, whether
voluntarily incurred or arising by operation of Law, including any agreement to
give any of the foregoing in the future.

 

“Material Adverse Effect” means any adverse change or effect that, individually
or when taken together with all other such adverse changes or effects that have
occurred during the period in question, is materially adverse to (i) the
Business, the Purchased Assets or the results, operation or condition of the
Business (financial or otherwise), taken as a whole or (ii) the ability of the
Seller to consummate the transactions contemplated hereby, other than, in the
case of clause (i) any such change or effect relating to (a) the United States
economy in general, (b) the molasses industry in general  (provided that such
change or effect does not affect the Business or the Brand disproportionately
relative to other businesses or brands in the molasses industry), (c) any new
outbreak of hostilities involving the United States, any declaration of war by
the United States Congress or any acts of terrorism involving the United States
or (d) the

 

3

--------------------------------------------------------------------------------


 

announcement of the transactions contemplated by this Agreement, including with
respect to the identity of the Buyer.

 

“Order” means any award, injunction, judgment, decree, order, ruling, subpoena
or verdict or other decision issued, promulgated or entered by or with any
Governmental Entity of competent jurisdiction.

 

“Organizational Documents” means, with respect to any entity, the certificate of
incorporation, the articles of incorporation, by-laws, articles of organization,
partnership agreement, limited liability company agreement, formation agreement,
joint venture agreement or other similar organizational documents of such entity
(in each case, as amended through the date of this Agreement).

 

“Patents” means patents (including all provisionals, reissues, divisions,
continuations, continuations-in-part and extensions thereof) and patent
applications.

 

“Permit” means any authorization, approval, consent, certificate, license,
permit or franchise of or from any Governmental Entity or pursuant to any Law.

 

“Permitted Liens” means (a) statutory Liens for current Taxes that are not yet
due and payable or that the validity of which are being contested in good faith
by appropriate proceedings, (b) statutory Liens of workers’, carriers’,
materialmens’, suppliers’ and mechanics’ or other like Liens incurred in the
ordinary course of business and not yet due and payable or the validity of which
are being contested in good faith by appropriate proceedings, (c) other Liens
which in the aggregate do not materially interfere with the present use, or
affect the value, of the properties they affect, (d) Liens that will be released
prior to or as of the Closing as set forth on Section 1.1(b) of the Disclosure
Schedule, (e) Liens that will not be released prior to or as of the Closing as
set forth on Section 1.1(c) of the Disclosure Schedule, (f) Liens arising under
this Agreement or the Ancillary Agreements and (g) Liens created by or through
the Buyer.

 

“Person” means an individual, a corporation, a partnership, a limited liability
company, a trust, an unincorporated association, a Governmental Entity or any
agency, instrumentality or political subdivision of a Governmental Entity, or
any other entity or body.

 

“Tax” or “Taxes” means all federal, state, provincial, local and foreign income,
profits, franchise, gross receipts, environmental, customs duty, capital stock,
severance, stamp, payroll, sales, employment, unemployment, disability, use,
personal and real property, withholding, excise, production, transfer,
alternative minimum, value added, occupancy and other taxes (including any
interest, penalty or addition thereto).

 

“Tax Returns” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

 

4

--------------------------------------------------------------------------------


 

“Technology” means trade secrets, inventions, confidential and proprietary
information, know-how, formulae and processes.

 

“Trademarks” means trademarks, service marks, trade names, trade dress, brand
names, logos (whether registered, unregistered or existing at common law,
including all goodwill attaching thereto) and any registrations and applications
therefor.

 

“Transfer Taxes” means sales, use, transfer, real property transfer, recording,
documentary, stamp, registration and stock transfer Taxes and any similar Taxes.

 

“U.S. Business Intellectual Property” means all of Business Intellectual
Property that is used in connection with conduct of the Business in the United
States as currently conducted.

 

“$” means United States dollars.

 

1.2           Other Defined Terms.  The following terms have the meanings
assigned to such terms in the Sections of the Agreement set forth below:

 

Accounting Principles

 

3.4(a)

Agreement

 

Preamble

Allocation Statement

 

2.8

Applicable Survival Period

 

8.1(c)

Assigned Contracts

 

2.1(a)

Assigned Equipment

 

2.1(d)

Assumed Liabilities

 

2.3

Assumption Agreement

 

2.7(a)(ii)

Bill of Sale

 

2.7(a)(i)

Brand

 

Preamble

Business

 

Preamble

Buyer

 

Preamble

Buyer Closing Certificate

 

6.3(c)

Buyer Covered Losses

 

8.3(b)

Buyer Deductible

 

8.3(b)

Buyer Indemnitees

 

8.2(a)

Buyer’s Deductions

 

5.14(b)

Cash Consideration

 

2.5

Closing

 

2.6

Closing Date

 

2.6

Covered Losses

 

8.2(b)

 

5

--------------------------------------------------------------------------------


 

Deductible

 

8.2(b)

Equipment

 

2.2(d)

Excluded Assets

 

2.2

Excluded Liabilities

 

2.4

Financial Data

 

3.4(a)

Financing

 

4.5

GAAP

 

3.4(a)

Intellectual Property Assignments

 

2.7(a)(iii)

Losses

 

8.2(a)

Manufacturing Agreement

 

2.7(a)(v)

Notice of Claim

 

8.4(a)

Purchase Price

 

2.5

Purchased Assets

 

2.1

Registered Business Intellectual Property

 

3.8(a)

Returned Products

 

2.3(e)

Section 1060 Forms

 

2.8

Seller

 

Preamble

Seller Closing Certificate

 

6.2(c)

Seller Disclosure Schedule

 

Preamble to Article III

Seller Disclosure Schedule Supplement

 

5.2(b)

Seller Indemnitees

 

8.3(a)

Seller’s Deductions

 

5.14(a)

Third Party Claim

 

8.4(a)

Third Party Defenses

 

8.4(b)

Transition Services Agreement

 

2.7(a)(iv)

U.S. Registered Business Intellectual Property

 

3.8(b)

 

1.3           Construction.  For the purposes of this Agreement, except as
otherwise expressly provided herein or unless the context otherwise requires: 
(a) the meaning assigned to each term defined herein shall be equally applicable
to both the singular and the plural forms of such term and vice versa, and words
denoting either gender shall include both genders as the context requires; (b)
where a word or phrase is defined herein, each of its other grammatical forms
shall have a corresponding meaning; (c) the terms “hereof”, “herein”,
“hereunder”, “hereby” and “herewith” and words of similar import shall, unless
otherwise stated, be construed to refer to this Agreement as a whole and not to
any particular provision of this Agreement; (d) when a reference is made in this
Agreement to an Article, Section, paragraph, Exhibit or Schedule, such reference
is

 

6

--------------------------------------------------------------------------------


 

to an Article, Section, paragraph, Exhibit or Schedule to this Agreement unless
otherwise specified; (e) the word “include”, “includes”, and “including” when
used in this Agreement shall be deemed to incorporate the words “without
limitation”, unless otherwise specified; (f) a reference to any party to this
Agreement or any other agreement or document shall include such party’s
predecessors, successors and permitted assigns; and (g) all accounting terms
used and not defined herein have the respective meanings given to them under
GAAP.

 

ARTICLE II

PURCHASE AND SALE

 

2.1           Purchase and Sale of the Purchased Assets.  Upon the terms and
subject to the conditions of this Agreement, at the Closing, the Seller shall
sell, assign, transfer, convey and deliver, to the Buyer, and the Buyer shall
purchase, acquire and accept from the Seller, all of the Seller’s right, title
and interest in, to and under the Purchased Assets, free and clean of all Liens,
other than Permitted Liens.  For purposes of this Agreement, the “Purchased
Assets” shall mean all of the Seller’s right, title and interest in, to and
under the following:

 

(a)           all Business Intellectual Property and Business Customer
Information;

 

(b)           the Contracts set forth on Section 2.1(b) of the Seller Disclosure
Schedule (the “Assigned Contracts”);

 

(c)           all Business Information; provided that, subject to Section 5.3,
the Seller shall be entitled to retain copies of any Business Information;

 

(d)           the Equipment set forth on Section 2.1(d) of the Seller Disclosure
Schedule (the “Assigned Equipment”);

 

(e)           all Returned Products;

 

(f)            all goodwill of the Business as a going concern; and

 

(g)           any refunds or credits (including interest thereon or claims
therefore) with respect to any Taxes to the extent that the Taxes being refunded
are an Assumed Liability.

 

2.2           Excluded Assets.  Notwithstanding anything to the contrary herein,
the Seller shall not sell, assign, transfer, convey or deliver to the Buyer, and
the Buyer shall not purchase, acquire or accept delivery or have any rights to
purchase, acquire or accept, delivery of any assets of the Seller (the “Excluded
Assets”) other than those specifically

 

7

--------------------------------------------------------------------------------


 

set forth in Section 2.1.  Without limiting the generality of the foregoing
sentence the following shall constitute Excluded Assets:

 

(a)           all of the Business’ cash and cash equivalents, including bank
deposits, investments in so-called “money market” funds, commercial paper funds,
certificates of deposit, Treasury bills and accrued interest thereon, in each
case, to the extent on hand on the Closing Date;

 

(b)           all accounts receivables and other receivables or rights to
payment of the Business arising prior to the Closing Date;

 

(c)           except as contemplated by the Manufacturing Agreement, all
Inventory;

 

(d)           all real property owned, leased or otherwise used by the Seller;

 

(e)           except for Assigned Equipment or as otherwise provided in the
Manufacturing Agreement, all machinery, vehicles, computers, furniture, fixtures
and equipment and related supplies, accessories, materials and parts
(collectively, “Equipment”) owned, leased or used by the Seller, including all
machinery, vehicles, computers, furniture, fixtures and equipment and related
supplies used by the Seller in the operation of the Business or the manufacture
of the Business’ products;

 

(f)            all Contracts to which the Seller is a party other than the
Assigned Contracts;

 

(g)           all Permits owned or used by the Seller;

 

(h)           except as provided in Section 2.1(g), any refunds or credits
(including interest thereon or claims therefore) with respect to any Taxes
relating to the Business or the Purchased Assets for any period or portion
thereof ending on or before the Closing Date;

 

(i)            any Contracts of insurance in respect of the Business and all
rights thereunder; and

 

(j)            any Universal Product Code number used by the Seller; provided,
however, that the Seller consents to the Buyer (i) manufacturing finished goods
inventory containing the Universal Product Code number used by the Seller in
connection with the Business’ products until the eighteen (18) month anniversary
of the Closing Date, (ii) selling any finished goods inventory existing as of
the Closing Date or manufactured prior to the eighteen (18) month anniversary of
the Closing Date pursuant to clause (i), (iii) using any packaging existing as
of the Closing Date or manufactured prior to the eighteen (18) month anniversary
of the Closing Date pursuant to clause (i), and (iv) reselling any inventory
that is returned prior to the eighteen (18) month anniversary of the

 

8

--------------------------------------------------------------------------------


 

Closing Date which contains the Universal Product Code number used by the Buyer
in connection with the Business’ products.

 

2.3           Assumed Liabilities.  Upon the terms and subject to the conditions
set forth herein, at the Closing the Buyer shall assume from the Seller (and
thereafter pay, perform, discharge or otherwise satisfy in accordance with their
respective terms, subject to any defenses or claimed offsets asserted by the
Buyer in good faith against the Person to whom such Liabilities are owed), and
the Seller shall irrevocably transfer and assign to the Buyer, only the
following Liabilities of the Seller (collectively, the “Assumed Liabilities”):

 

(a)           all Liabilities which arise on account of the operation of the
Business, the use of the Purchased Assets and/or sale of any products
manufactured and/or sold by the Buyer or the Business (including products using
the Brand) on or after the Closing Date, except to the extent any Liability
relates to or arises out of any fact, event or circumstance that constitutes a
breach of Seller’s representations, warranties, covenants or agreements under
this Agreement or the Manufacturing Agreement (without regard to any survival
limitations hereunder);

 

(b)           all Taxes related to the Business attributable to taxable periods
or portions thereof beginning on or after the Closing Date;

 

(c)           all Liabilities under the Assigned Contracts to the extent related
to performance following the Closing Date, other than any Liability arising as a
result of a breach thereof by Seller or its Affiliates prior to the Closing
Date;

 

(d)           all Liabilities (i) for returns in the ordinary course of business
consistent with past practice of the Business’ products received after the
Closing Date for products sold prior to the Closing Date and (ii) for returns of
the Business’ products received after the Closing Date for products sold on or
after the Closing Date (all such returned products, the “Returned Products”);
and

 

(e)           the Liabilities set forth in Section 5.16.

 

2.4           Excluded Liabilities.  Except as expressly provided in Section 2.3
or elsewhere in this Agreement, the Buyer shall not assume any Liabilities
relating to the Business, the Purchased Assets or the Seller.  All such
Liabilities including the following liabilities are, and shall remain, the
Liabilities of the Seller (collectively, the “Excluded Liabilities”):

 

(a)           all Liabilities arising out of or relating to the Excluded Assets;

 

(b)           all Liabilities of the Seller that do not arise out of or are not
related to the Business;

 

(c)           all trade payables of the Seller;

 

9

--------------------------------------------------------------------------------


 

(d)           all Liabilities for coupons dropped on or before the Closing Date
(regardless of when such coupon is or was redeemed);

 

(e)           all Liabilities related to (i) Taxes of the Seller and (ii) any
other Taxes related to the Business attributable to taxable periods or portions
thereof ending on or prior to the Closing Date;

 

(f)            all Liabilities for commissions and sales incentives payable to
brokers or other representatives for periods through (but not including) the
Closing Date;

 

(g)           all Liabilities arising out of or incurred in connection with the
negotiation, preparation and execution of this Agreement and the Ancillary
Agreements and the consummation of the transactions contemplated hereby and
thereby, including fees and expenses of counsel, accountants and other experts;

 

(h)           all Liabilities for product liability claims for products sold by
the Seller prior to the Closing Date;

 

(i)            all Liabilities for infringement by the Seller of any
Intellectual Property rights of any Person;

 

(j)            all Liabilities of the Seller for environmental matters; and

 

(k)           all Liabilities expressly retained or agreed to be discharged by
Seller pursuant to this Agreement.

 

2.5           Purchase Price.  The aggregate consideration to be paid by the
Buyer to the Seller for the Purchased Assets (the “Purchase Price”) shall be (i)
Thirty Million Dollars ($30,000,000) (the “Cash Consideration”) plus (ii) the
assumption of the Assumed Liabilities.

 

2.6           Closing Date. The consummation of the transactions contemplated by
this Agreement (the “Closing”) shall take place at the offices of Morgan, Lewis
& Bockius LLP, 101 Park Avenue, New York, New York at 10:00 a.m. on January 4,
2006, or on such other date or at such other time and place as may be mutually
agreed upon by the parties.  The date on which the Closing occurs is referred to
in this Agreement as the “Closing Date”.   For purposes of this Agreement, the
Closing will be treated as if it occurred at 12:01 a.m. on the Closing Date.

 

2.7           Closing Deliveries.

 

(a)           Deliveries by the Seller at the Closing.  At the Closing, the
Seller shall deliver to the Buyer the following:

 

(i)            a bill of sale, substantially in the form of Exhibit A hereto
(the “Bill of Sale”), duly executed the Seller;

 

10

--------------------------------------------------------------------------------


 

(ii)           an assumption agreement, substantially in the form of Exhibit B
hereto (the “Assumption Agreement”), duly executed by the Seller;

 

(iii)          intellectual property assignments in a form to be agreed by the
Seller and the Buyer (the “Intellectual Property Assignments”), duly executed by
the Seller;

 

(iv)          a transition services agreement, substantially in the form of
Exhibit D hereto (the “Transition Services Agreement”), duly executed by the
Seller;

 

(v)           a contract manufacturing agreement, substantially in the form of
Exhibit E hereto (the “Manufacturing Agreement”), duly executed by the Seller;

 

(vi)          the Seller Closing Certificate; and

 

(vii)         the consents, certificates and other documents required by Section
6.2, each in a form reasonably satisfactory to the Buyer and such other good and
sufficient instruments of transfer as the Buyer reasonably deems necessary and
appropriate to vest in the Buyer all right, title and interest in, to and under
the Purchased Assets, free and clear of all Liens, other than Permitted Liens.

 

(b)           Deliveries by the Buyer at the Closing. At the Closing, the Buyer
shall deliver to the Seller the following:

 

(i)            an amount in cash equal to the Cash Consideration, by wire
transfer of immediately available funds to the account designated in writing by
the Seller to the Buyer at least two (2) Business Days prior to the Closing
Date;

 

(ii)           the Bill of Sale, duly executed by the Buyer;

 

(iii)          the Assumption Agreement, duly executed by the Buyer;

 

(iv)          the Intellectual Property Assignments, duly executed by the Buyer;

 

(v)           the Transition Services Agreement, duly executed by the Buyer;

 

(vi)          the Manufacturing Agreement, duly executed by the Buyer;

 

(vii)         the Buyer Closing Certificate; and

 

(viii)        the consents, certificates and other documents required by Section
6.3, each in a form reasonably satisfactory to the Seller.

 

11

--------------------------------------------------------------------------------


 

2.8           Allocation.  The Buyer and the Seller shall agree, promptly
following the Closing Date, as to the allocation of the Purchase Price for Tax
purposes among the Purchased Assets and the covenant not to compete (described
in Section 5.20), such allocation to be made pursuant to Section 1060 of the
Code and any other applicable Tax Laws (as the same may be revised pursuant to
the following sentence, the “Allocation Statement”).  Except as otherwise
required by Law, the Buyer and the Seller shall file all Tax Returns (such as
IRS Form 8594 or any other forms or reports required to be filed pursuant to
Section 1060 of the Code or any comparable provisions of Law (the “Section 1060
Forms”)) in a manner that is consistent with the Allocation Statement and
refrain from taking any action inconsistent therewith and shall notify the other
party if any taxing authority challenges the allocation set forth in the
Allocation Statement.  The Buyer and the Seller shall cooperate in the
preparation of the Section 1060 Forms and file such the Section 1060 Forms
timely and in the manner required by applicable Law.  The Buyer and the Seller
agree to treat any payments made pursuant to the indemnification provisions of
this Agreement as an adjustment to the Purchase Price for Tax purposes.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE SELLER

 

                The Seller represents and warrants to the Buyer that each
statement contained in this Article III, subject and giving effect to the
disclosure schedule accompanying this Agreement, which is attached to this
Agreement and is designated therein as being the “seller disclosure schedule”
(the “Seller Disclosure Schedule”), is true and correct as of the date hereof. 
Each section of the Seller Disclosure Schedule shall be deemed to incorporate by
reference all information disclosed in any other section of the Seller
Disclosure Schedule so long as the nature of the exception is readily apparent
from the text of such disclosure.

 

3.1           Organization and Good Standing.  The Seller is a limited liability
partnership duly organized, validly existing and in good standing under the Laws
of the State of Delaware, has all requisite power to own, lease and operate its
properties and to carry on its business as now being conducted, and is duly
qualified to do business and is in good standing as a foreign corporation in
each jurisdiction in which it owns or leases property or conducts any business
so as to require such qualification, except where the failure to be so qualified
would not reasonably be expected to have a Material Adverse Effect.

 

3.2           Authority and Enforceability.  The Seller has the requisite power
and authority to enter into this Agreement and each of the Ancillary Agreements
and to consummate the transactions contemplated hereby and thereby.  The
execution and delivery by the Seller of this Agreement and each of the Ancillary
Agreements and the consummation of the transactions contemplated hereby and
thereby have been duly authorized by all necessary action on the part of the
Seller.  This Agreement has been duly executed and delivered by the Seller and,
when executed and delivered by the Seller,

 

12

--------------------------------------------------------------------------------


 

each of the Ancillary Agreements will be duly executed and delivered by the
Seller.  Assuming due authorization, execution and delivery by the Buyer and
each other party thereto, this Agreement constitutes, and, when executed and
delivered by the Seller, each of the Ancillary Agreements will constitute, the
valid and binding obligation of the Seller, enforceable against the Seller in
accordance with its terms, except as such enforceability may be limited by
(a) bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting or relating to creditors’ rights generally and (b) the availability of
injunctive relief and other equitable remedies. 

 

3.3           No Conflicts; Consents.

 

(a)           The execution and delivery of this Agreement and the Ancillary
Agreements by the Seller does not, and the consummation of the transactions
contemplated hereby and thereby (in each case, with or without the giving of
notice or lapse of time, or both) will not, (i) violate or conflict with the
provisions of any of the Organizational Documents of the Seller, (ii) violate,
breach or constitute a default under, or result in the termination, cancellation
or acceleration of any term or provision of (A) the Assigned Contracts or (B)
any other Contract to which the Seller or any of its Affiliates is a party or by
which the Purchased Assets are bound, (iii) violate or conflict with any Law,
Permit or Order applicable to the Seller on the date hereof, or (iv) result in
the creation of any Liens upon any of the Purchased Assets (other than any
Permitted Lien), except in the case of clause (ii)(B) where such violation,
breach, default, termination, cancellation or acceleration would not reasonably
be expected to have a Material Adverse Effect.  

 

(b)           Except as set forth in Section 3.3(b) of the Seller Disclosure
Schedule, no material Permit or Order of, registration, declaration or filing
with, or notice to, or authorization, clearance, consent or approval of, any
Governmental Entity or any other Person is required to be made or obtained by
the Seller in connection with the execution and delivery of this Agreement and
the Ancillary Agreements and the consummation of the transactions contemplated
hereby and thereby.

 

3.4           Financial Data. 

 

(a)           Section 3.4(a)(i) of the Seller Disclosure Schedule contains true
and complete copies of certain historical financial data of the Business for
each of the 2003 and 2004 fiscal years and the eleven periods ended November 6,
2005, including any notes related thereto (collectively, the “Financial Data”). 
The Financial Data (A) has (i) in the case of the financial data related to the
2003 and 2004 fiscal years, been prepared in accordance with United Kingdom
generally accepted accounting principles (“GAAP”) applied on a consistent basis
throughout the periods involved (except as may be indicated in the notes
thereto) and under the Seller’s accounting principles, methodologies and
policies set forth on Section 3.4(a)(ii) of the Seller Disclosure Schedule (the
“Accounting Principles”) applied on a consistent basis throughout the periods
involved (except as may be indicated on Section 3.4(a)(ii) of the Seller
Disclosure Schedule) and (ii) in the case of the financial data related to the
eleven periods

 

13

--------------------------------------------------------------------------------


 

ended November 6, 2005, been prepared in accordance with International Financial
Reporting Standards (except as may be indicated in the notes thereto) and under
the Accounting Principles and (B) is in all material respects consistent with
the Business’ books and records.  Each item set forth in the Financial Data
fairly presents in all material respects the financial information contemplated
by such item as of the respective dates and for the respective periods thereof. 
Notwithstanding the foregoing, the Financial Data is qualified by the fact that
the Business has not been operated as a separate “stand-alone” entity within the
Seller’s organization.  As a result, the Business has received certain allocated
charges as specifically identified in the notes to the Financial Data.  Such
charges, while believed by the Seller to be reasonable, do not necessarily
reflect the amounts which would have resulted from arms-length transactions.  In
addition, in order to present stand-alone financial data for the Business, a
number of significant assumptions regarding the basis of presentation have been
made, all of which are believed by the Seller to be reasonable. 

 

(b)           The Seller does not make any representations or warranties with
respect to any financial information for the Business delivered to the Buyer
other than as specifically set forth in this Section 3.4.  The Seller makes no
other representations or warranties with respect to the financial information
presented in the Financial Data.

 

3.5           Taxes.  Except as disclosed in Section 3.5 of the Seller
Disclosure Schedule, the Seller has filed or will have filed on a timely basis
all material Tax Returns required to be filed by it with respect to the
Business, and the Seller has or will have timely paid all such Taxes shown
thereon to be due.  None of the Purchased Assets is subject to any Lien in favor
of the United States pursuant to Section 6321 of the Code for nonpayment of
Taxes, or any lien in favor of any state, provincial or locality pursuant to any
comparable provision of state, provincial or local Law, under which transferee
liability might be imposed upon the Buyer as a buyer of such Purchased Assets
pursuant to Section 6323 of the Code or any comparable provision of state,
provincial or local Law.

 

3.6           Compliance with Law.

 

(a)           The Business is in compliance with all Laws to which the Business
is subject, except where such failure to comply would not reasonably be expected
to have a Material Adverse Effect.  The Seller has not received any notice of
any claim of a violation of any Law to which the Business is subject, except for
such matters that would not reasonably be expected to have a Material Adverse
Effect.

 

(b)           To Knowledge of the Seller, except as disclosed in Section 3.6(b)
of the Seller Disclosure Schedule, (i) each of the Business’ products that is
subject to the Federal Food Drug and Cosmetic Act (the “FFDCA”), is manufactured
and sold in compliance with all applicable requirements under the FFDCA and
similar laws in any domestic or foreign jurisdiction and (ii) none of the
Business’ products is adulterated or misbranded within the meaning of the FFDCA
or any pure food laws or ordinances of any state, province or city to which such
articles are shipped or to be shipped, except in

 

14

--------------------------------------------------------------------------------


 

the case of clauses (i) and (ii), where such failure to comply would not
reasonably be expected to have a Material Adverse Effect

 

3.7           Title to Purchased Assets.

 

(a)           The Seller has good title to, or a valid interest in, all of the
Purchased Assets, free and clear of all Liens, other than Permitted Liens.  This
Agreement and the instruments of transfer to be executed and delivered pursuant
hereto will vest in the Buyer title to all of the Purchased Assets, free and
clear of all Liens, other than Permitted Liens.

 

(b)           The Seller owns all Business Customer Information free and clear
of all Liens, other than Permitted Liens.  Other than any rights which the
Seller’s current of former customers may have in and to such Business Customer
Information, no Person other than the Seller and its Affiliates possesses any
rights with respect to the use of the Business Customer Information.

 

(c)           This Section 3.7 does not relate to Intellectual Property, such
items being the subject of Section 3.8.

 

3.8           Intellectual Property.

 

(a)           Section 3.8(a) of the Seller Disclosure Schedule sets forth a
complete and accurate list of all Intellectual Property owned by the Seller or
its Affiliates that (i) is used or held for use principally in connection with
the conduct of the Business as currently conducted and (ii) is registered or
subject to an application for registration (such scheduled Intellectual
Property, the “Registered Business Intellectual Property”). 

 

(b)           Except as set forth on Section 3.8(b) of the Seller Disclosure
Schedule, all of the Registered Business Intellectual Property which is U.S.
Business Intellectual Property (the “U.S. Registered Business Intellectual
Property”) is valid and in full force, is in the name of the Seller and is not
the subject of any cancellation or reexamination proceeding, and all necessary
registration, maintenance and renewal fees required to be paid as of the date
hereof have been paid, and all necessary documents required to be filed as of
the date hereof have been filed, with the U.S. Patent and Trademark Office for
the purposes of maintaining such registrations.  Except as set forth on Section
3.8(b) of the Seller Disclosure Schedule, there are no actions that would
otherwise have to be taken by the Seller within 60 days of the date hereof,
including the payment of any registration, maintenance or renewal fees or the
filing of any documents, applications or certificates for the purposes of
maintaining any rights in any U.S. Registered Business Intellectual Property.

 

(c)           Except as set forth on Section 3.8(c) of the Seller Disclosure
Schedule, the U.S. Business Intellectual Property constitutes all of the
material intellectual property necessary for the conduct of the Business in the
United States as currently conducted.  Except as set forth on Section 3.8(c) of
the Seller Disclosure

 

15

--------------------------------------------------------------------------------


 

Schedule, the Seller owns, is licensed or otherwise has the right to use all
U.S. Business Intellectual Property.  Except as set forth on Section 3.8(c) of
the Seller Disclosure Schedule, (i) the U.S. Business Intellectual Property that
is owned by the Seller is held free and clear of all Liens, other than Permitted
Liens; (ii) no proceedings have been instituted, are pending or, to the
Knowledge of the Seller, threatened, which challenge the rights of the Seller in
or the validity or enforceability of the U.S. Business Intellectual Property,
and, to the Knowledge of the Seller, there is no basis for such a challenge;
(iii) to the Knowledge of the Seller, neither the use of the U.S. Business
Intellectual Property nor the conduct of the Business as currently conducted
infringes, dilutes, misappropriates or otherwise violates in any material
respect the intellectual property rights of any Person and no claim has been
made, notice given, or dispute arisen to that effect; and (iv) the Seller has
not made any claim of a violation, infringement, misuse or misappropriation by
any Person, of their rights to, or in connection with, the U.S. Business
Intellectual Property and, to the Knowledge of the Seller, there is no basis for
such a claim.

 

(d)           Except as set forth in Section 3.8(d) of the Seller Disclosure
Schedule, the Seller has not permitted or licensed any Person to use any
Business Intellectual Property owned by the Seller.

 

(e)           The Seller has not entered into any licenses, sublicenses,
consents and other agreements (whether written or otherwise), other than
licenses for “off the shelf” commercially available software programs,
pertaining to (i) any Intellectual Property that is material to and used in the
conduct of the Business, or (ii) by which the Seller or any Affiliate licenses
or otherwise authorizes a Person to use any Business Intellectual Property. 

 

(f)            The representations and warranties contained in this Section 3.8
are the Seller’s sole representations and warranties with respect to
intellectual property matters.

 

3.9           Absence of Certain Changes or Events.  Except as set forth in
Section 3.9 of the Seller Disclosure Schedule, during the period from November
4, 2005 until the date of this Agreement, (a) the Business has been conducted,
in all material respects, in the ordinary course of business consistent with
past practice and (b) no event or change has occurred that has had, or would
reasonably be expected to have, a Material Adverse Effect.

 

3.10         Assigned Contracts.  The Seller has furnished or made available to
the Buyer a true and correct copy of the Assigned Contracts.  Each of the
Assigned Contracts is valid and enforceable in accordance with its terms and (i)
the Seller is not (with or without the giving of notice or lapse of time, or
both) in default, and, to the Knowledge of the Seller, no other party is in
default under any of the Assigned Contracts, (ii) there is no written claim of
default by either party in the performance, observance or fulfillment of any
obligation, covenant or condition contained in any of the Assigned Contracts and
(iii) no event, act or omission has occurred that (with or without the giving of
notice or lapse of time, or both) would constitute a default by the Seller or,
to the Knowledge of the

 

16

--------------------------------------------------------------------------------


 

Seller, any other party under any of the Assigned Contracts, or would permit
modification, acceleration, or termination of any of the Assigned Contracts, or
result in the creation of any Lien on any of the Purchased Assets, other than a
Permitted Lien, in each case, except where such default, claim, event, act or
omission would not reasonably be expected to have a Material Adverse Effect. 
Other than the Assigned Contracts and Contracts for the procurement of raw
materials and supplies, there are no other Contracts to which the Seller is a
party or by which the Seller is bound that principally relates to the operation
of the Business.

 

3.11         Litigation; Orders.  Except as set forth on Section 3.11 of the
Seller Disclosure Schedule:

 

(a)           There is no Action pending or, to Knowledge of the Seller, 
threatened, against the Seller which (i) challenges or seeks to enjoin, alter or
materially delay the consummation of the transactions contemplated by this
Agreement or the Ancillary Agreements or (ii) would reasonably be expected to
have a Material Adverse Effect.  There is no material unsatisfied judgment,
penalty, award or Order against the Seller.  

 

(b)           The Seller is in compliance with each Order entered, issued or
rendered by any Governmental Entity to which the Seller is subject and the
Seller has not received any written notice of any claim of a violation of any
Order, except where such failure to comply would not reasonably be expected to
have a Material Adverse Effect.

 

3.12         Product Liability; Product Recall. 

 

(a)           Except as set forth in Section 3.12(a) of the Seller Disclosure
Schedule, the Seller does not know nor have any reason to know of any claim in
the last thirty-six (36) months based on any product liability or warranty in
connection with the Business other than consumer complaints in the ordinary
course of business which would not reasonably be expected to have a Material
Adverse Effect.

 

(b)           Except as set forth in Section 3.12(b) of the Seller Disclosure
Schedule, there has not been, since December 31, 2002, any product recall of any
product manufactured, shipped or sold by the Business. 

 

3.13         Customers and Suppliers.  Section 3.13(i) of the Seller Disclosure
Schedule sets forth a list of the ten largest customers of the Business and the
ten largest suppliers to the Business, in each case based on dollar volume
during the Seller’s 2004 fiscal year.  Except as set forth in Section 3.13(ii)
of the Seller Disclosure Schedule, since the start of the Seller’s 2005 fiscal
year, no material and adverse change has occurred in the relationship between
the Seller or any Affiliate of the Seller and customers and suppliers of the
Business, taken as a whole, in each case, as it relates to the Business.  Since
the start of the Seller’s 2005 fiscal year, except as set forth in Section
3.13(ii) of the Seller Disclosure Schedule, none of the customers or suppliers
set forth on Section 3.13(i) of the Seller Disclosure Schedule has terminated or
has provided written notice of

 

17

--------------------------------------------------------------------------------


 

an intention to terminate its relationship with the Business, and the Seller has
not received written notice that that a material supplier of the Business will
not sell a material amount of raw materials, supplies, merchandise or other
goods to, or that any material customer of the Business will not purchase a
material amount of the Business’ products from, the Seller on terms and
conditions similar to those used in current sales to and purchases from the
Business.

 

3.14         Brokers.  Except for fees and commissions of Winchester Capital
which will be paid solely by the Seller, no broker, finder or investment banker
is entitled to any brokerage, finder’s, investment banker’s or other fee or
commission in connection with the transactions contemplated by this Agreement or
the Ancillary Agreements based upon arrangements made by or on behalf of the
Seller or its Affiliates.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE BUYER

 

                The Buyer represents and warrants to the Seller that each
statement contained in this Article IV is true and correct as of the date
hereof. 

 

4.1           Organization and Good Standing.  The Buyer is a corporation duly
organized, validly existing and in good standing under the Laws of the State of
Delaware, has all requisite power to own, lease and operate its properties and
to carry on its business as now being conducted, and is duly qualified to do
business and is in good standing as a foreign corporation in each jurisdiction
in which it owns or leases property or conducts any business so as to require
such qualification, except where the failure to be so qualified would not
reasonably be expected to materially impair or delay the ability of the Buyer to
perform its obligations under this Agreement and the Ancillary Agreements and
consummate the transactions contemplated hereby and thereby.

 

4.2           Authority and Enforceability.  The Buyer has the requisite power
and authority to enter into this Agreement and each of the Ancillary Agreements
and to consummate the transactions contemplated hereby and thereby.  The
execution and delivery by the Buyer of this Agreement and each of the Ancillary
Agreements and the consummation of the transactions contemplated hereby and
thereby have been duly authorized by all necessary action on the part of the
Buyer.  This Agreement has been duly executed and delivered by the Buyer and,
when executed and delivered by the Buyer, each of the Ancillary Agreements will
be duly executed and delivered by the Buyer.  Assuming due authorization,
execution and delivery by the Seller that is a party thereto, this Agreement
constitutes, and, when executed and delivered by the Buyer, each of the
Ancillary Agreements will constitute, the valid and binding obligation of the
Buyer, enforceable against the Buyer in accordance with its terms, except as
such enforceability may be limited by (i) bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting or relating to
creditors’ rights generally and (ii) the availability of injunctive relief and
other equitable remedies. 

 

18

--------------------------------------------------------------------------------


 

4.3           No Conflicts; Consents.

 

(a)           The execution and delivery of this Agreement and the Ancillary
Agreements by the Buyer does not, and the consummation of the transactions
contemplated hereby and thereby (in each case, with or without the giving of
notice or lapse of time, or both) will not, (i) violate or conflict with the
provisions of any Organizational Document of the Buyer, (ii) violate, breach or
constitute a default under , or result in the termination, cancellation or
acceleration of any term or provision of any contract to which the Buyer is a
party, (iii) violate or conflict with any Law, Permit or Order applicable to the
Buyer on the date hereof, or (iv) result in the creation of any Liens upon any
of the assets owned or used by the Buyer, except in each such case where such
violation, default, conflict, default, termination, cancellation, acceleration
or Lien would not, individually or in the aggregate, reasonably be expected to
materially impair or delay the ability of the Buyer to perform its obligations
under this Agreement and the Ancillary Agreements and consummate the
transactions contemplated hereby and thereby.

 

(b)           Other than any notice or disclosure filing by the Buyer or B&G
Foods, Inc. required under the Securities Exchange Act of 1934, as amended, or
the rule of any applicable stock exchange, no material Permit or Order of,
registration, declaration or filing with, or notice to, or authorization,
clearance, consent or approval of, any Governmental Entity or any other Person
is required to be made or obtained by the Buyer in connection with the execution
and delivery of this Agreement and the Ancillary Agreements and the consummation
of the transactions contemplated hereby and thereby.

 

4.4           Litigation.  There is no Action pending or, to the knowledge of
the Buyer, threatened, against the Buyer which (a) challenges or seeks to
enjoin, alter or materially delay the consummation of the transactions
contemplated by this Agreement or the Ancillary Agreements or (b) individually
or in the aggregate, would reasonably be expected to materially impair or delay
the ability of the Buyer to perform its obligations under this Agreement and the
Ancillary Agreements and consummate the transactions contemplated hereby and
thereby.

 

4.5           Availability of Funds.  The Buyer has entered into, and provided
the Seller with a true and complete copy of the Credit Agreement Amendment,
pursuant to which certain of the lenders under the Buyer’s existing credit
facility have agreed, subject to the terms and conditions contained therein, to
provide the Buyer with debt financing in connection with the transactions
contemplated by this Agreement (the “Financing”).  The proceeds of the
Financing, when taken together with cash currently available to the Buyer, will
be sufficient to enable the Buyer to consummate the transactions contemplated by
this Agreement and the Ancillary Agreements.  The Buyer believes that it and its
Affiliates are capable of satisfying all conditions to the Financing described
in the Credit Agreement Amendment that are within their exclusive control, and
the Buyer has no reasonable basis for believing that the Financing described in
the Credit Agreement Amendment will be materially delayed or will be
unavailable.

 

19

--------------------------------------------------------------------------------


 

4.6           Brokers.  No broker, finder or investment banker is entitled to
any brokerage, finder’s, investment banker’s or other fee or commission in
connection with the transactions contemplated by this Agreement and the
Ancillary Agreements based upon arrangements made by or on behalf of the Buyer
or its Affiliate.

 

4.7           No Other Representations.  The Buyer acknowledges and agrees that,
except as expressly set forth in this Agreement or in any certificate
contemplated hereby and delivered by the Seller in connection herewith, the
Seller is not making any representation or warranty whatsoever, express or
implied, (i) with respect to the Business, the Purchased Assets, the Excluded
Assets, the Assumed Liabilities, the Excluded Liabilities or the transactions
contemplated by this Agreement or (ii) as to the accuracy or completeness of any
information regarding the Business, the Purchased Assets, the Excluded Assets,
the Assumed Liabilities or the Excluded Liabilities furnished or made available
to the Buyer and its representatives.  Without limiting the generality of the
foregoing, the Seller makes no express or implied representation or warranty to
the Buyer with respect to: (a) any projections, estimates, forecasts or budgets
heretofore delivered to or made available to the Buyer of future revenues,
expenses or expenditures or future results of operations; (b) except as
expressly covered by a representation or warranty contained in Article III, any
other information or documents (financial or otherwise) made available to the
Buyer, any Affiliate thereof or their respective counsel, accountants or
advisers, including in certain due diligence materials, management
presentations, offering memoranda or in any other form in contemplation of the
transactions contemplated by this Agreement and the Ancillary Agreements; or (c)
except as expressly set forth herein, in the Transition Services Agreement or in
the Manufacturing Agreement, the merchantability or fitness for a particular
purpose.  With respect to any projection, estimate, forecast or budget delivered
by or on behalf of the Seller, the Buyer acknowledges that: (w) there are
uncertainties inherent in attempting to make such projections, estimates,
forecasts or budgets; (x) it is familiar with such uncertainties; (y) it is
taking full responsibility for making its own evaluation of the adequacy and
accuracy of all such projections and forecasts furnished to it; and (z) it shall
have no claim against the Seller with respect thereto.

 

ARTICLE V

COVENANTS OF THE BUYER AND THE SELLER

 

5.1           Conduct of Business. During the period from the date of this
Agreement and continuing until the earlier of the termination of this Agreement
or the Closing Date, except (i) as set forth in Section 5.1 of the Seller
Disclosure Schedule, (ii) as otherwise expressly contemplated by this Agreement
or the Ancillary Agreements, (iii) upon prior written notice (or, to the extent
prior written notice is not practicable, prompt written notice) as required by
applicable Law or (iv) with the prior written consent of the Buyer (which
consent shall not be unreasonably withheld or delayed), the Seller:

 

20

--------------------------------------------------------------------------------


 

(a)           shall carry on the Business in a manner consistent with past
practice;

 

(b)           shall use commercially reasonable efforts to preserve intact the
Business’ material business relationships with customers, suppliers,
distributors and others having business dealings with it;

 

(c)           shall not sell, assign, transfer, convey, lease, or otherwise
dispose of, encumber or subject to a Lien, other than a Permitted Lien, any of
the material Purchased Assets or Inventory, except sales of Inventory in the
ordinary course of business consistent with past practice;

 

(d)           shall not diminish, increase or terminate promotional programs
that in the aggregate are material to the Business, except in the ordinary
course of business consistent with past practice;

 

(e)           shall not enter into, extend, modify, terminate or renew any of
the Assigned Contracts;

 

(f)            shall not take any action inconsistent with this Agreement or the
consummation of the Closing; and

 

(g)           shall not agree, whether in writing or otherwise, or otherwise
become obligated to do any of the foregoing.

 

5.2           Access to Information; Notification. 

 

(a)           The Seller shall afford to the Buyer and any lender providing
financing in connection with the transactions contemplated hereby and their
respective accountants, counsel and other representatives reasonable access,
upon reasonable notice during normal business hours prior to the Closing, to the
properties, facilities, books and records of the Business and the officers,
employees, attorneys, and accountants of the Seller to discuss the business,
financial condition or prospects of the Business and the Purchased Assets;
provided that such access does not unreasonably disrupt the normal operations of
the Seller; provided, further, that any such access shall be conducted at the
Buyer’s expense and the Buyer shall not have access to any information regarding
the employees of the Seller; provided, further, that such access shall comply
with applicable Law.

 

(b)           The Seller shall notify the Buyer in writing of the existence or
happening of any fact, event or occurrence which should be included in the
Seller Disclosure Schedule in order to make the representations and warranties
set forth in Article III true and correct in all material respects as of the
Closing Date (each such additional written disclosure, a “Seller Disclosure
Schedule Supplement”), it being understood and agreed that the delivery of such
information shall not in any manner constitute a waiver by the Buyer of any of
the conditions precedent to the Closing

 

21

--------------------------------------------------------------------------------


 

hereunder; provided, however, that in determining whether there is a breach of
any representation or warranty contained in Article III for purposes of the
indemnification to be provided by the Seller pursuant to Article VIII, such
representation or warranty shall be qualified by any information provided
pursuant to this Section 5.2(b), but in any event only to the extent such
information relates to facts, events or circumstances first occurring after the
date hereof.

 

5.3           Confidentiality.  The Buyer acknowledges that the information
being provided to it in connection with the consummation of the transactions
contemplated by this Agreement and the Ancillary Agreements are subject to the
terms of the Confidentiality Agreement, the terms of which are incorporated
herein by reference and shall continue in full force and effect and survive the
Closing, except that the non-disclosure and non-use obligations of the Buyer
under the Confidentiality Agreement shall terminate at the Closing with respect
to information to the extent related to the Business, the Purchased Assets and
the Assumed Liabilities.  If this Agreement is, for any reason, terminated prior
to the Closing, the Confidentiality Agreement shall nonetheless continue in full
force and effect in accordance with its terms.

 

5.4           Support Services.  The Buyer agrees that, except as expressly
provided in the Transition Services Agreement and/or the Manufacturing
Agreement, as of the Closing Date, the Seller shall have no obligation to
provide any support or other services to the Business.

 

5.5           Financing. 

 

(a)           The Buyer shall use commercially reasonable efforts to comply with
all covenants and to satisfy all conditions to the funding of the Financing
described in the Credit Agreement Amendment that are in the exclusive control of
Buyer and its Affiliates.  The Buyer shall keep the Seller reasonably apprised
as to the status of the Financing, and shall promptly notify the Seller if it
becomes aware of any fact or circumstance that the Buyer reasonably believes
would materially delay the availability of the Financing for any reason or make
the Financing unavailable for any reason.

 

(b)           The Seller shall cooperate reasonably, and shall cause its
officers and employees to cooperate reasonably, in connection with the Buyer’s
arrangement for the Financing, including making reasonably available, during
normal business hours and in a manner that does not unreasonably interfere with
the Seller’s operations, representatives and employees of the Seller and its
accountants and attorneys, including for purposes of due diligence and marketing
efforts related to the Financing.  The Buyer shall reimburse the Seller for the
Seller’s reasonable out-of-pocket expenses, which shall be reasonably
documented, incurred to comply with this Section 5.5(b).

 

5.6           Consents. 

 

(a)           Prior to the Closing, the Seller and the Buyer shall cooperate
with each other and shall use commercially reasonably efforts to obtain and
deliver to the

 

22

--------------------------------------------------------------------------------


 

Buyer on or prior to the Closing Date, where necessary, assignments and consents
authorizing the transfer and assignment to the Buyer of the Purchased Assets.

 

(b)           To the extent that an Assigned Contracts is not assignable without
the consent, waiver or approval of another Person, this Agreement shall not be
deemed to constitute an assignment, an attempted assignment or an undertaking to
assign such Assigned Contract if such consent, waiver or approval is not given
or if such an assignment, attempted assignment or undertaking otherwise would
constitute a breach thereof or cause a loss of benefits thereunder.  In the
event that the transactions contemplated by this Agreement result in the
termination of an Assigned Contract, the Seller shall be liable for, and shall
indemnify the Buyer and hold the Buyer harmless against, any costs or expenses
payable under such Assigned Contract which result from such termination.

 

(c)           To the extent that any such third party consent or approval is not
obtained prior to the Closing, the Seller shall cooperate with the Buyer in any
reasonable arrangement designed to provide the Buyer after the Closing the
benefits intended to be assigned to the Buyer under the applicable Assigned
Contract, including enforcement at the cost and for the account of the Buyer of
any and all rights of the Seller against the other party thereto arising out of
the breach or cancellation thereof by such other party or otherwise.

 

5.7           Public Announcements.  Neither the Buyer nor the Seller shall, nor
shall any of their respective Affiliates, without the approval of the other
parties, issue any press releases or otherwise make any public statements with
respect to the transactions contemplated by this Agreement, except as may be
required by applicable Law or by obligations pursuant to any listing agreement
with any national securities exchange or stock market, in which case the party
required to make the release or announcement shall, to the extent practicable,
allow the other party reasonable time to comment on such release or announcement
in advance of such issuance; provided that each of the parties may make internal
announcements to their respective employees regarding the transactions
contemplated by this Agreement and the Ancillary Agreements.

 

5.8           Transfer Taxes.  The Buyer and the Seller shall share and pay all
Transfer Taxes, on a 50/50 basis, arising out of, or in connection with, the
transactions contemplated by this Agreement.  Upon the request of either party,
the other party shall furnish proof of payment of a Transfer Tax.  The parties
shall cooperate in filing all necessary documentation and Tax Returns with
respect to such Transfer Taxes.

 

5.9           Bulk Sales Laws.  To the extent permitted by Law, the Buyer and
the Seller hereby waive compliance by the Buyer and the Seller with the bulk
sales Law and any other similar Laws in any applicable jurisdiction in respect
of the transactions contemplated by this Agreement and the Ancillary
Agreements.  The Seller agrees to indemnify and hold Buyer harmless from and
against any and all Losses incurred by the Buyer or any of its Affiliates as the
transferee of the Purchased Assets as a result of any

 

23

--------------------------------------------------------------------------------


 

failure to comply with any such bulk sales Law or similar Laws with respect to
the Purchased Assets.

 

5.10         Access to Books and Records. 

 

(a)           The Buyer shall preserve until the sixth anniversary of the
Closing Date all records possessed or to be possessed by the Buyer relating to
the Business prior to the Closing.  The Buyer shall provide the Seller and its
representatives with access, to the extent necessary for reasonable business
purposes, and upon prior reasonable written request, during regular business
hours, and provided that such access does not unreasonably disrupt the normal
operations of the Buyer, to (i) the officers and employees of the Buyer and its
Affiliates and (ii) the books of account and records of the Buyer and its
Affiliates, but, in each case, only to the extent relating to the Business prior
to the Closing, and the Seller and its representatives shall have the right to
make copies of such books and records at their sole cost.  Out-of-pocket costs
and expenses incurred by the Buyer in connection with this Section 5.10(a) shall
be reimbursed by the Seller.

 

(b)           The Seller shall preserve until the sixth anniversary of the
Closing Date all records possessed or to be possessed by the Seller principally
relating to the Business prior to the Closing.  The Seller shall provide the
Buyer and its representatives with access, to the extent necessary for
reasonable business purposes, and upon prior reasonable written request, during
regular business hours, and provided that such access does not unreasonably
disrupt the normal operations of the Seller, to (i) the officers and employees
of the Seller and its Affiliates and (ii) the books of account and records of
the Seller and its Affiliates, but, in each case, only to the extent principally
relating to the Business prior to the Closing, and the Buyer and its
representatives shall have the right to make copies of such books and records at
their sole cost.  Out-of-pocket costs and expenses incurred by the Seller in
connection with this Section 5.10(a) shall be reimbursed by the Buyer.

 

(c)           Notwithstanding any other provision of this Section 5.10, access
to or possession of any books or records or materials or information, as the
case may be, may be denied to the requesting party if the providing party is
advised by counsel that to grant such access or possession would reasonably be
expected to violate any Law.

 

5.11         Solicitation of Seller’s or Buyer’s Employees.

 

(a)           During the one-year period following the Closing, the Buyer shall
not, either alone or in conjunction with any other Person, or directly or
indirectly (including through any of its present or future Affiliates), solicit
for employment any persons who within the twelve (12) month period ending on the
Closing Date had been an employee of the Seller; provided, however, that the
foregoing provision will not prevent the Buyer from hiring any such person
(i) who responds to a public advertisement placed by the Buyer or any of its
Affiliates, (ii) who has not been employed by the Seller during the preceding
six (6) months or (iii) who has been terminated by the Seller. 

 

24

--------------------------------------------------------------------------------


 

(b)           During the one-year period following the Closing, the Seller shall
not, either alone or in conjunction with any other Person, or directly or
indirectly (including through any of its present or future Affiliates), solicit
for employment any persons who within the twelve (12) month period ending on the
Closing Date had been an employee of the Buyer; provided, however, that the
foregoing provision will not prevent the Seller from hiring any such person
(i) who responds to a public advertisement placed by the Seller or any of its
Affiliates, (ii) who has not been employed by the Buyer during the preceding six
(6) months or (iii) who has been terminated by the Buyer. 

 

(c)           Each party agrees that a monetary remedy for a breach of the
agreements set forth in this Section 5.11 will be inadequate and impracticable
and further agree that such a breach would cause irreparable harm, and that the
non-breaching party shall be entitled to temporary and permanent injunctive
relief without the necessity of proving actual damages.  In the event of such a
breach, the breaching party agrees that the non-breaching party shall be
entitled to such injunctive relief, including temporary restraining orders,
preliminary injunctions and permanent injunctions as a court of competent
jurisdiction shall determine. 

 

(d)           If any of the provisions of this Section 5.11 is invalid in part,
it shall be curtailed, as to time, location or scope, to the minimum extent
required for its validity under the laws of the United States and shall be
binding and enforceable with respect to the Buyer and the Seller as so
curtailed.

 

5.12         Prohibited Activities.  Until the Closing Date, the Buyer shall
not, and shall not knowingly permit, instruct or encourage its employees, agents
or representatives to, provide, furnish or formally announce any incentive to
any customer of the Business intended to reduce or defer such customer’s
purchases of product from the Seller, whether by means of any agreement,
arrangement, understanding or promotion.  Except for customary holiday season
promotional activities consistent with past practice and the price increase
contemplated for 2006 which has previously been announced by the Seller to
certain of the customers of the Business and disclosed by the Seller to the
Buyer, until the Closing Date, the Seller shall not, and shall not knowingly
permit, instruct or encourage its employees, agents or representatives to, other
than in the ordinary course of business consistent with past practice, provide,
furnish or formally announce any incentive to any customer of the Business
intended to increase or accelerate such customer’s purchases of product from the
Seller prior to the Closing Date in lieu of purchases that would otherwise
reasonably be expected to be made following the Closing Date, whether by means
of any agreement, arrangement, understanding or promotion.

 

5.13         Consumer Claims and Complaints.  The parties shall assure that
their respective consumer affairs departments cooperate and assist each other to
assure the expeditious handling of consumer claims and complaints. 

 

25

--------------------------------------------------------------------------------


 

5.14         Promotion/Pricing Allowance. 

 

(a)           In the event that customers of the Business bill or make a
deduction against the Buyer’s otherwise valid invoices, for promotion or pricing
allowances (such as slotting allowances, retailer or distributor ads, store
display allowances and similar items (other than returns)) applicable to the
Business prior to Closing or to any of the Seller’s (or its Affiliate’s)
businesses other than the Business, the Buyer will forward on a weekly basis by
the following Tuesday such bill or evidence of such deduction (the “Seller’s
Deductions”) to the Seller for payment by the Seller. 

 

(b)           In the event that customers of the Business bill the Seller (or
its Affiliates) or make a deduction against the Seller’s (or its Affiliates’)
otherwise valid invoices for promotion or pricing allowances applicable to the
Business as conducted from and after the Closing or for returns in the ordinary
course of business consistent with past practice of the Business’ products
received after the Closing Date for products sold prior to the Closing Date or
for returns of the Business’ products received after the Closing Date for
products sold on or after the Closing Date, the Seller will forward on a weekly
basis by the following Tuesday such bill or evidence of such deduction (the
“Buyer’s Deductions”) to the Buyer for payment by the Buyer.

 

(c)           A representative of each of the Seller and the Buyer will
coordinate the cash settlement process netting the Buyer’s Deductions against
the Seller’s Deductions.  Proper documentation will be required in each case. 
If the Buyer’s Deductions are greater than the Seller’s Deductions in any week,
the Buyer will transfer cash to the Seller by Thursday of that week.  If the
Seller’s Deductions are greater than the Buyer’s Deductions in any week, the
Seller will transfer cash to the Buyer by Thursday of that week.  Any minor
discrepancies found during that week’s settlement will be resolved by the
following week’s cash settlement.  A ten percent (10%) annual percentage
interest rate will be applied to deductions for both parties, commencing on the
date the invalid deduction was taken against an otherwise valid invoice and
ending on the date that the cash settlement invoice is passed to the appropriate
party.  At such time that the weekly net cash settlements are consistently no
longer material, the Seller and Buyer will agree by mutual consent to waive the
application of an interest rate.

 

5.15         Administration of Accounts and Related Matters; Customer Inquiries.

 

(a)           All payments and reimbursements received by the Seller or any of
its Affiliates after the Closing related to or arising out of the Business or
the Purchased Assets after the Closing, or any of the Business’ finished goods
Inventory that is returned to the Seller or any of its Affiliates, shall be held
by such person in trust for the benefit of the Buyer and, immediately upon
receipt by such Person of any such payment, reimbursement or inventory, such
Person shall pay over to the Buyer the amount of such payment or reimbursement
or deliver to the Buyer such finished goods Inventory without right of set off. 

 

26

--------------------------------------------------------------------------------


 

(b)           All payments and reimbursements received by the Buyer or any of
its Affiliates after the Closing related to or arising out of the Excluded
Assets or Excluded Liabilities shall be held by such Person in trust for the
benefit of the Seller and, immediately upon receipt by such person of any such
payment or reimbursement, such Person shall pay over to the Seller the amount of
such payment or reimbursement without right of set off. 

 

(c)           The Seller covenants and agrees that it will promptly forward to
the Buyer any mail (physical, electronic or otherwise), facsimile or telephone
inquiries of actual or potential clients, customers, suppliers and vendors of or
relating to the Business, including customer orders.

 

5.16         Termination of Broker Agreements.  On or prior to the Closing, the
Seller will send all notices (which notices shall be subject to prior review by
the Buyer) required to cause the termination of the portion of all of the broker
agreements related to the Business entered into by it or its Affiliates. 
Notwithstanding the foregoing, the Buyer and the Seller agree that (a) the
timing of the actual termination of the portion of such broker agreements
related to the Business will occur pursuant to the terms of such broker
agreements, (b) the Seller shall be liable for, and shall indemnify Buyer and
hold Buyer harmless against, any liabilities, damages, costs or expenses
resulting from any such termination and (c) the Buyer shall be responsible and
pay for any commissions incurred under such broker agreements for sales by the
Buyer or the Business on or after the Closing Date.  The commission schedules
and termination notice requirements for the portion of each of the broker
agreements related to the Business are set forth on Section 5.16 of the Seller
Disclosure Schedule.  Promptly following delivery of the foregoing termination
notices, the Seller shall deliver to the Buyer a schedule of termination dates
for the portion of each of the broker agreements set forth on Section 5.16 of
the Seller Disclosure Schedule.

 

5.17         Packaging Materials and Supplies.  The Seller hereby consents to
the use and depletion by the Buyer after the Closing Date of those on-hand
packaging materials and inventories included in the existing Inventory as of the
Closing Date which bear the name and/or corporate logo of the Seller and/or its
Affiliates.  If the Buyer elects to use such on-hand packaging materials, the
Buyer shall use such on-hand packaging materials on a first-use basis (in
preference to any other packaging materials) so as to exhaust such on-hand
packaging materials as soon as possible after the Closing Date.

 

5.18         Further Assurances.  Each of the Buyer and the Seller shall execute
such documents and other instruments and take such further actions as may
reasonably be required or desirable to carry out the provisions hereof and
consummate the transactions contemplated by this Agreement.  Upon the terms and
subject to the conditions hereof, each of the Buyer and the Seller shall use its
respective commercially reasonable efforts to (a) take or cause to be taken all
actions, and to do or cause to be done all other things, necessary, proper or
advisable to consummate the transactions contemplated by this Agreement as
promptly as practicable, and (b) obtain in a timely manner all necessary
waivers, consents and approvals and to effect all necessary registrations and
filings.

 

27

--------------------------------------------------------------------------------


 

5.19         Exclusivity.  The Seller has been in negotiations with other
parties concerning a possible sale of the Business and the Purchased Assets and
such other parties have obtained certain information relating thereto.  The
Seller agrees to immediately terminate, and to cause its Affiliates and its and
their respective representatives, agents, officers, employees, attorneys and
accountants to terminate, all existing negotiations or activities with any party
other than the Buyer, its Affiliates and their respective representatives,
agents, officers, employees, attorneys and accountants concerning the sale of
all or any part of the Business or the Purchased Assets.  From the date of this
Agreement until the earlier of (a) the termination of this Agreement pursuant to
Section 7.1 and (b) the Closing, (i) the Seller agrees not to, and agrees to
cause its Affiliates and its and their respective representatives, agents,
officers, employees, attorneys and accountants not to, directly or indirectly,
solicit, negotiate or enter into other substantive discussions with any party
other than the Buyer, its Affiliates and their respective representatives,
agents, officers, employees, attorneys and accountants relating to the sale of
all or any part of the Business or the Purchased Assets and (ii) the Seller
agrees not to provide this Agreement or any financial or operating information
relating to the Businesses or the Purchased Assets to any party other than
Buyer, its Affiliates and their respective representatives, agents, officers,
employees, attorneys and accountants, except as may be required by applicable
Law or by obligations pursuant to any listing agreement with any national
securities exchange or stock market, in which the Seller shall, to the extent
practicable, allow the Buyer reasonable time to comment on such release or
announcement in advance of such issuance.  Each party agrees that a monetary
remedy for a breach of the agreements set forth in this Section 5.19 will be
inadequate and impracticable and further agree that such a breach would cause
irreparable harm, and that the Buyer shall be entitled to temporary and
permanent injunctive relief without the necessity of proving actual damages.  In
the event of such a breach, the Seller agrees that the Buyer shall be entitled
to such injunctive relief, including temporary restraining orders, preliminary
injunctions and permanent injunctions as a court of competent jurisdiction shall
determine. 

 

5.20         Non-Competition; Confidentiality.

 

(a)           The Seller hereby agrees that for the period commencing on the
Closing Date and ending on the second (2nd) anniversary of the Closing Date,
neither the Seller nor its Affiliates shall participate or engage, directly or
indirectly, in the manufacturing (except as contemplated by this Agreement and
the Manufacturing Agreement), marketing or selling molasses products anywhere in
the world (the “Restricted Business”).  Notwithstanding the foregoing,
(i) ownership of stock or other equity interests of any Person shall not be
deemed a violation of this Section 5.20 so long as the Seller and its Affiliates
collectively do not own more than an aggregate of five percent (5%) of the
voting stock or other equity interests of such Person, (ii) the acquisition by
the Seller or any of its Affiliates of any equity or other interest in any
entity that engages, directly or indirectly, in the Restricted Business (a
“Restricted Person”) shall not be deemed a violation of this Section 5.20 so
long as the annual revenue of such Restricted Person derived from the Restricted
Business does not exceed

 

28

--------------------------------------------------------------------------------


 

twenty percent (20%) of the total annual revenue of such Restricted Person and
(iii) the direct or indirect acquisition of the Seller or any of its Affiliates
by a Restricted Person shall not be deemed a violation of this Section 5. .20.

 

(b)           The Seller shall not (and shall cause its Subsidiaries and
Affiliates not to) directly or indirectly, divulge to any Person, or use for its
own benefit (except to the extent used prior to the date hereof in its
businesses other than the Business), any trade secrets, proprietary information
and any other confidential information exclusively related to the Business, the
Purchased Assets, customers or any data or statistical information of the
Business, except to the extent that such information (i) is in or enters the
public domain through no fault of the Seller or any of its Subsidiaries or
Affiliates or (b) is lawfully acquired by the Seller or any of its Subsidiaries
or Affiliates after the Closing from sources that are not prohibited from
disclosing such information by a legal, contractual or fiduciary obligation.

 

(c)           Each party agrees that a monetary remedy for a breach of the
agreements set forth in this Section 5.20 will be inadequate and impracticable
and further agree that such a breach would cause irreparable harm, and that the
non-breaching party shall be entitled to temporary and permanent injunctive
relief without the necessity of proving actual damages.  In the event of such a
breach, the breaching party agrees that the non-breaching party shall be
entitled to such injunctive relief, including temporary restraining orders,
preliminary injunctions and permanent injunctions as a court of competent
jurisdiction shall determine. 

 

(d)           If any of the provisions of this Section 5.20 is invalid in part,
it shall be curtailed, as to time, location or scope, to the minimum extent
required for its validity under applicable law and shall be binding and
enforceable with respect to the Buyer and the Seller as so curtailed.

 

5.21         Notices Prior to Closing.  Prior to the Closing, the Seller and the
Buyer shall give prompt written notice to the other of (a) any breach or default
by such party of any of its representations, warranties, covenants or agreements
hereunder, (b) any written notice from any third party alleging that the consent
of such third party is or may be required in connection with, or otherwise
challenging, the transactions contemplated by this Agreement and (iii) any
written notice from any Governmental Entity in connection with the transactions
contemplated by this Agreement.  Prior to the Closing, the Seller shall give
prompt written notice to the Buyer if the Seller receives any written notice
from a material supplier of the Business that it will not sell raw materials,
supplies, merchandise or other goods to, or that any material customer of the
Business will not purchase products from, the Buyer or the Buyer’s Affiliates
after the Closing Date.

 

5.22         Financial Information Cooperation.  From and after the date hereof,
the Seller shall reasonably cooperate with the Buyer in the Buyer’s preparation,
review and audit of any financial statements and other financial information
regarding the Business that may be required to be included in the financial
reports and other public disclosures of the Buyer’s parent, B&G Foods, Inc.,
pursuant to Regulations S-X and S-K promulgated

 

29

--------------------------------------------------------------------------------


 

under the Securities Act of 1933, as amended, and the Securities Exchange Act of
1934, as amended, in connection with the transaction contemplated hereby;
provided that such cooperation shall not unreasonably disrupt the normal
operations of the Buyer.  Such cooperation shall include the execution and
delivery of a customary representation letter to the accounting firm responsible
for reviewing and auditing such financial statements.  The accounting firm
responsible for the review and audit of such financial statements shall be
selected by the Buyer.  All costs and expenses incurred in connection with the
preparation, review and audit of the financial statements and financial
information contemplated by this Section shall be paid by the Buyer.

 

5.23         Assigned Equipment. 

 

(a)           In accordance with Section 2.1, the Assigned Equipment shall be
the property of the Buyer immediately following the Closing.  The Buyer agrees
to allow the Seller to utilize and operate the Assigned Equipment in connection
with the Seller’s performance of its obligations under the Manufacturing
Agreement; provided that the Seller shall be required to utilize and operate the
Assigned Equipment in the ordinary course of business with the same standard of
care as the Seller utilized and operated the Assigned Equipment prior to the
Closing and in accordance with its obligations under the Manufacturing
Agreement.  Subject to the foregoing, the Seller shall not be liable to the
Buyer for any damage or loss to the Assigned Equipment (other than
non-extraordinary repairs in the ordinary course of Business).

 

(b)           As soon as reasonably practicable after the expiration,
termination or cancellation of the Manufacturing Agreement (and in any event
within 30 days following such expiration, termination or cancellation), the
Seller shall disassemble, package, and remove the Assigned Equipment from the
Seller’s facilities, which disassembly, packaging and removal will be at the
Buyer’s sole cost, risk and expense; provided that (i) prior to such
disassembly, packaging and removal the Seller shall discuss with the Buyer the
appropriate methods for such disassembly, packaging and removal and (ii) the
costs and expenses incurred by the Seller for such disassembly, packaging and
removal shall be reasonable.  The Seller agrees to then make the Assigned
Equipment available for pickup by the Buyer at the Seller’s facilities and to
allow the Buyer reasonable access to the Assigned Equipment (for the above
purpose) during normal business hours and upon reasonable notice.  The Buyer
shall be responsible for any reasonable repairs of any material damage caused to
the Seller’s facility by the removal of the Assigned Equipment, it being
understood that the Buyer shall not liable for incidental damages related
thereto, such as holes from removed screws, disconnected waterlines, etc. 

 

30

--------------------------------------------------------------------------------


 

ARTICLE VI
CONDITIONS TO CLOSING

 

6.1           Conditions to Obligations of the Buyer and the Seller.  The
obligations of the Buyer and the Seller to consummate the transactions
contemplated by this Agreement are subject to the satisfaction on or prior to
the Closing Date of the following conditions:

 

(a)           No temporary restraining order, preliminary or permanent
injunction or other Order and no Action shall be in effect or have been
instituted enjoining, prohibiting or seeking to enjoin, prohibit or otherwise
prevent the consummation of the transactions contemplated by this Agreement or
the Ancillary Agreements.

 

(b)           No Law shall have been enacted or shall be deemed applicable to
the transactions contemplated by this Agreement which makes the consummation of
such transactions illegal.

 

6.2           Conditions to Obligation of the Buyer.  The obligation of the
Buyer to consummate the transactions contemplated by this Agreement is subject
to the satisfaction (or waiver in writing by the Buyer in its sole discretion)
of the following further conditions:

 

(a)           Each of the representations and warranties of the Seller set forth
in this Agreement that is qualified by materiality shall be true and correct at
and as of the Closing Date as if made at and as of the Closing Date and each of
such representations and warranties that is not so qualified shall be true and
correct in all material respects at and as of the Closing Date as if made at and
as of the Closing Date (in each case, without giving effect to any Seller
Disclosure Schedule Supplement), except (i) to the extent that such
representations and warranties refer specifically to an earlier date, in which
case such representations and warranties shall have been true and correct as of
such earlier date and (ii) for changes explicitly contemplated by this
Agreement.

 

(b)           The Seller shall have performed or complied in all material
respects with all obligations and covenants required by this Agreement to be
performed or complied with at or prior to the Closing Date.

 

(c)           During the period from the date of this Agreement until the
Closing, no event has occurred that has had, or would reasonably be expected to
have, a Material Adverse Effect.

 

(d)           The Buyer shall have received a certificate dated the Closing Date
signed on behalf of the Seller by an officer of the Seller to the effect that
the conditions set forth in Sections 6.2(a), 6.2(b) and 6.2(c) have been
satisfied (the “Seller Closing Certificate”).

 

31

--------------------------------------------------------------------------------


 

(e)           The Buyer shall have received the proceeds of the Financing in
accordance with the terms of the Credit Agreement Amendment or otherwise on
terms acceptable to the Buyer.

 

(f)            The consents (if any) listed on Section 6.2(f) of the Seller
Disclosure Schedule hereto shall have been obtained in form and substance
reasonably satisfactory to the Buyer.

 

(g)           The Seller shall have executed and delivered to the Buyer all
agreements and other documents required to be executed and delivered by the
Seller to the Buyer pursuant to Section 2.7(a).

 

6.3           Conditions to Obligation of the Seller.  The obligation of the
Seller to consummate the transactions contemplated by this Agreement is subject
to the satisfaction (or waiver in writing by the Seller in its sole discretion)
of the following further conditions:

 

(a)           Each of the representations and warranties of the Buyer set forth
in this Agreement that is qualified by materiality shall be true and correct at
and as of the Closing Date as if made at and as of the Closing Date and each of
such representations and warranties that is not so qualified shall be true and
correct in all material respects at and as of the Closing Date as if made at and
as of the Closing Date, except (i) to the extent that such representations and
warranties refer specifically to an earlier date, in which case such
representations and warranties shall have been true and correct as of such
earlier date, (ii) for changes explicitly contemplated by this Agreement, or
(iii) for circumstances under which the breach of the representation or warranty
would not reasonably be expected to materially impair or delay the ability of
the Buyer to perform its obligations under this Agreement and the Ancillary
Agreements and consummate the transactions contemplated hereby and thereby.

 

(b)           The Buyer shall have performed or complied in all material
respects with all obligations and covenants required by this Agreement to be
performed or complied with at or prior to the Closing Date.

 

(c)           The Seller shall have received a certificate dated the Closing
Date signed on behalf of the Buyer by an officer of the Buyer to the effect that
the conditions set forth in Sections 6.3(a) and 6.3(b) have been satisfied (the
“Buyer Closing Certificate”).

 

(d)           The Buyer shall have executed and delivered to the Seller all
agreements and other documents required to be executed and delivered by the
Buyer to the Seller pursuant to Section 2.7(b).

 

32

--------------------------------------------------------------------------------


 

ARTICLE VII

TERMINATION

 

7.1           Termination.

 

(a)           This Agreement may be terminated and the transactions contemplated
hereby may be abandoned at any time prior to the Closing:

 

(i)            by mutual written consent of the Buyer and the Seller;

 

(ii)           by the Buyer or the Seller if the Closing does not occur on or
before January 6, 2005; provided that the right to terminate this Agreement
under this clause (ii) shall not be available to any party whose breach of a
representation, warranty, covenant or agreement under this Agreement has been
the cause of or resulted in the failure of the Closing to occur on or before
such date;

 

(iii)          by the Buyer (provided that the Buyer is not in breach of any of
the representations, warranties, covenants or other agreements contained herein)
if (A) there has been a breach by the Seller of any representation, warranty,
covenant or agreement contained in this Agreement or if any representation or
warranty of the Seller shall have become untrue, in either case such that the
conditions set forth in Sections 6.2(a), 6.2(b) or 6.2(c) would not be
satisfied, and (B) such breach is not curable, or, if curable, is not cured
within 30 days after written notice of such breach is given to the Seller by the
Buyer;

 

(iv)          by the Seller (provided that the Seller is not in breach of any of
the representations, warranties, covenants or other agreements contained herein)
if (A) there has been a breach by the Buyer of any representation, warranty,
covenant or agreement contained in this Agreement or if any representation or
warranty of the Buyer shall have become untrue, in either case such that the
conditions set forth in Sections 6.3(a) or 6.3(b) would not be satisfied, and
(B) such breach is not curable, or, if curable, is not cured within 30 days
after written notice of such breach is given to the Buyer by the Seller;

 

(v)           by the Buyer or the Seller if a Governmental Entity shall have
issued an Order or taken any other Action, in any case having the effect of
restraining, enjoining or otherwise prohibiting, or attempting to restrain,
enjoin or otherwise prohibit, the transactions contemplated by this Agreement.

 

(b)           The party desiring to terminate this Agreement pursuant to
Section 7.1(a)(ii), (iii), (iv) or (v) shall give written notice of such
termination to the other party hereto.

 

7.2           Effect of Termination.  In the event of termination of this
Agreement as provided in Section 7.1, this Agreement shall immediately become
void and there shall

 

33

--------------------------------------------------------------------------------


 

be no liability or obligation on the part of Buyer or Seller or their respective
officers, directors, stockholders or Affiliates, except as set forth in
Section 7.3; provided that the provisions of Sections 5.3 (Confidentiality), 5.7
(Public Announcements), 7.2 (Effect of Termination) and 7.3 (Remedies) and
Article IX of this Agreement shall remain in full force and effect and survive
any termination of this Agreement and (b) such termination shall relieve each
party to this Agreement from all violations of this Agreement that occurred
prior to such termination other than as provided in Section 7.3.

 

7.3           Remedies. Any party terminating this Agreement pursuant to
Section 7.1 shall have the right to recover damages sustained by such party as a
result of any willful breach by the other party of any representation, warranty,
covenant or agreement contained in this Agreement or fraud or willful
misrepresentation; provided, however, that the party seeking relief is not in
breach of any representation, warranty, covenant or agreement contained in this
Agreement under circumstances which would have permitted the other party to
terminate the Agreement under Section 7.1.

 

ARTICLE VIII

INDEMNIFICATION

 

8.1           Survival.

 

(a)           All representations and warranties contained in this Agreement,
the Ancillary Agreements or in any Schedule, Exhibit or certificate delivered
pursuant to this Agreement or the Ancillary Agreements shall survive the Closing
for a period of eighteen (18) months following the Closing Date, except that the
representations and warranties in Sections 3.2, 3.14, 4.2 and 4.6 shall survive
the Closing Date in perpetuity.

 

(b)           All covenants and agreements contained in this Agreement shall
survive the Closing Date in perpetuity and shall remain in full force and
effect, except that in the case of any covenant or agreement that by its terms
terminates on a specific date, such covenant or agreement shall survive until
sixty (60) days following the expiration of any applicable statute of
limitations.

 

(c)           The period for which a representation or warranty, covenant or
agreement survives the Closing is referred to herein as the “Applicable Survival
Period”.  In the event notice of claim for indemnification under Section 8.2 or
8.3 is given within the Applicable Survival Period, the representation or
warranty, covenant or agreement that is the subject of such indemnification
claim shall survive with respect to such claim only until such claim is finally
resolved.

 

8.2           Indemnification by the Seller.

 

(a)           Subject to the limitations set forth in this Article VIII, the
Seller shall indemnify and defend the Buyer and its Affiliates and their
respective stockholders,

 

34

--------------------------------------------------------------------------------


 

members, managers, officers, directors, employees, agents, successors and
assigns (the “Buyer Indemnitees”) against, and shall hold the Buyer Indemnitees
harmless from, any loss, liability, claim, charge, action, suit, proceeding,
assessed interest, penalty, damage, Tax or expense, including reasonable legal
fees and expenses (collectively, “Losses”) resulting from, arising out of, or
incurred by the Buyer Indemnitees in connection with, or otherwise with respect
to (i) any breach of any representation, warranty, covenant or agreement of the
Seller contained in this Agreement or any of the Ancillary Agreements and
(ii) any Excluded Liability.

 

(b)           The Seller shall not be liable for any Loss or Losses (other than
Losses resulting from, arising out of, or incurred by the Buyer Indemnitee in
connection with, or otherwise with respect to any Excluded Liability) (i) unless
the claim for such Loss or Losses is brought within the Applicable Survival
Period, (ii) unless and until the amount of Losses arising from any single
event, or a series of related events, exceeds $10,000 (the “Covered Losses”) and
(iii) unless and until the aggregate amount of all Covered Losses incurred by
the Buyer Indemnitees exceeds 1% of the Cash Consideration (the “Deductible”),
and then only to the extent that such Covered Losses exceed the Deductible;
provided that, except as provided in Section 8.2(c), the cumulative
indemnification obligation of the Seller under this Article VIII shall in no
event exceed 25% of the amount of the Cash Consideration.

 

(c)           Notwithstanding anything to the contrary set forth herein, no
limitation on the indemnification obligations set forth in this Section 8.2
shall apply to any breach of representations or warranties made in Sections 3.1,
3.2, 3.7(a) or 3.14; provided that that the cumulative indemnification
obligation of the Seller under this Article VIII (including any breach of
representations or warranties made in Sections 3.1, 3.2, 3.7(a) or 3.14) shall
in no event exceed the amount of the Cash Consideration.

 

(d)           In addition to the limitations set forth in Sections 8.2(b), the
Seller shall not be obligated to indemnify the Buyer Indemnitees with respect to
(i) any item disclosed in the Seller Disclosure Schedule or in any Seller
Disclosure Schedule Supplement to the extent provided in Section 5.2(b),
(ii) any covenant or condition waived in writing by the Buyer on or prior to the
Closing or (iii) any indirect, special, incidental, consequential or punitive
damages (except to the extent any of the foregoing damages are included in an
award to a third party or Governmental Entity).

 

(e)           The Buyer acknowledges and agrees that, should the Closing occur,
the sole and exclusive remedy of the Buyer Indemnitees with respect to any and
all matters arising out of, relating to or connected with this Agreement, the
Business, the Purchased Assets, the Excluded Assets, the Assumed Liabilities or
the Excluded Liabilities (other than claims of, or causes of action arising
from, fraud or actions for specific performance or injunctive relief) shall be
pursuant to the indemnification provisions set forth in this Article VIII. 

 

35

--------------------------------------------------------------------------------


 

8.3           Indemnification by the Buyer. 

 

(a)           Subject to the limitations set forth in this Article VIII, the
Buyer shall indemnify and defend the Seller, its Affiliates and their respective
stockholders, members, managers, officers, directors, employees, agents,
successors and assigns (the “Seller Indemnitees”) against, and shall hold the
Seller Indemnitees harmless from, any Loss resulting from, arising out of, or
incurred by the Seller Indemnitees in connection with, or otherwise with respect
to (i) any breach of any representation, warranty, covenant or agreement of the
Buyer contained in this Agreement or any of the Ancillary Agreements and
(ii) any Assumed Liabilities.

 

(b)           The Buyer shall not be liable for any Loss or Losses (other than
Losses resulting from, arising out of, or incurred by the Seller Indemnitee in
connection with, or otherwise with respect to any Assumed Liability) (i) unless
the claim for such Loss or Losses is brought within the Applicable Survival
Period, (ii) unless and until the amount of Losses arising from any single
event, or a series of related events, exceeds $10,000 (the “Buyer Covered
Losses”) and (iii) unless and until the aggregate amount of all Covered Losses
incurred by the Buyer Indemnitees exceeds 1% of the Cash Consideration (the
“Buyer Deductible”), and then only to the extent that such Buyer Covered Losses
exceed the Buyer Deductible; provided that, except as provided in
Section 8.3(c), the cumulative indemnification obligation of the Buyer under
this Article VIII shall in no event exceed 25% of the amount of the Cash
Consideration.

 

(c)           Notwithstanding anything to the contrary set forth herein, no
limitation on the indemnification obligations set forth in this Section 8.3
shall apply to any breach of representations or warranties made in Sections 4.1,
4.2 or 4.6; provided that that the cumulative indemnification obligation of the
Buyer under this Article VIII (including any breach of representations or
warranties made in Sections 4.1, 4.2 or 4.6) shall in no event exceed the amount
of the Cash Consideration.

 

(d)           In addition to the limitations set forth in Sections 8.3(b), the
Buyer shall not be obligated to indemnify the Seller Indemnitees with respect to
(i) any covenant or condition waived in writing by the Seller on or prior to the
Closing or (ii) any indirect, special, incidental, consequential or punitive
damages (except to the extent any of the foregoing damages are included in an
award to a third party or Governmental Entity).

 

(e)           The Seller acknowledges and agrees that, should the Closing occur,
the sole and exclusive remedy of the Seller Indemnitees with respect to any and
all matters arising out of, relating to or connected with this Agreement, the
Business, the Purchased Assets, the Excluded Assets, the Assumed Liabilities or
the Excluded Liabilities (other than claims of, or causes of action arising
from, fraud or actions for specific performance or injunctive relief) shall be
pursuant to the indemnification provisions set forth in this Article VIII.

 

36

--------------------------------------------------------------------------------


 

8.4           Indemnification Procedure for Third Party Claims.

 

(a)           In the event that any claim or demand, or other circumstance or
state of facts which could give rise to any claim or demand, for which an
Indemnitor may be liable to an Indemnitee hereunder is asserted or sought to be
collected by a third party (a “Third Party Claim”), the Indemnitee shall as soon
as practicable notify the Indemnitor in writing of such Third Party Claim (a
“Notice of Claim”).  Failure or delay in notifying the Indemnitor will not
relieve the Indemnitor of any Liability it may have to the Indemnitee, except
and only to the extent that such failure or delay causes actual harm to the
Indemnitor with respect to such Third Party Claim.  The Notice of Claim shall
(i) state that the Indemnitee has paid, incurred or accrued Losses or
anticipates that it will incur liability for Losses for which such Indemnitee is
entitled to indemnification pursuant to this Agreement and (ii) specify in
reasonable detail each individual item of Loss included in the amount so stated,
the date such item was paid, incurred or accrued, the basis for any anticipated
liability and the nature of the misrepresentation, breach of warranty, breach of
covenant, breach of agreement or other claim to which each such item is related
and the computation of the amount to which such Indemnitee claims to be entitled
hereunder. The Indemnitee shall enclose with the Notice of Claim a copy of all
papers served with respect to such Third Party Claim, if any, and any other
documents evidencing such Third Party Claim.

 

(b)           The Indemnitor will have 30 days from the date on which the
Indemnitor received the Notice of Claim to notify the Indemnitee that the
Indemnitor desires to assume the defense or prosecution of such Third Party
Claim and any litigation resulting therefrom with counsel of its choice and at
its sole cost and expense (a “Third Party Defense”).  If the Indemnitor assumes
the Third Party Defense in accordance herewith, (i) the Indemnitee may retain
separate co-counsel at its sole cost and expense and participate in the defense
of the Third Party Claim but the Indemnitor shall control the investigation,
defense and settlement thereof, (ii) the Indemnitee will not file any papers or
consent to the entry of any judgment or enter into any settlement with respect
to the Third Party Claim without the prior written consent of the Indemnitor and
(iii) the Indemnitor will not consent to the entry of any judgment or enter into
any settlement with respect to the Third Party Claim to the extent such judgment
or settlement provides for equitable relief without the prior written consent of
the Indemnitee or any monetary liability of the Indemnitee that will not be paid
or reimbursed by the Indemnitor (other than the Deductible or the Buyer
Deductible, as applicable).  The parties will use commercially reasonable
efforts to minimize Losses from Third Party Claims and will act in good faith in
responding to, defending against, settling or otherwise dealing with such
claims.  The parties will also cooperate in any such defense and give each other
reasonable access to all information relevant thereto.  Whether or not the
Indemnitor has assumed the Third Party Defense, such Indemnitor will not be
obligated to indemnify the Indemnitee hereunder for any settlement entered into
or any judgment that was consented to without the Indemnitor’s prior written
consent.

 

37

--------------------------------------------------------------------------------


 

(c)           If the Indemnitor does not assume the Third Party Defense within
30 days of receipt of the Notice of Claim, the Indemnitee will be entitled to
assume the Third Party Defense, at its sole cost and expense (or, if it is
finally determined that the Indemnitee incurred a Loss with respect to the
matter in question for which the Indemnitee is entitled to indemnification
pursuant to Section 8.2 or 8.3, as applicable, at the expense of the Indemnitor)
upon delivery of notice to such effect to the Indemnitor; provided that the
Indemnitor shall have the right to participate in the Third Party Defense at its
sole cost and expense, but the Indemnitee shall control the investigation,
defense and settlement thereof.

 

(d)           To the extent the Indemnitor or the Indemnitee elects or is
entitled, as the case may be, to direct, control or participate in the defense
or settlement of any Third Party Claim, the other party shall, subject to the
receipt of a reasonable confidentiality agreement, give to such controlling
party and its counsel reasonable access to, during normal business hours and
upon reasonable prior written notice, the relevant business records and other
documents, and shall permit them to consult with the employees and counsel of
such other party.

 

8.5           Indemnification Procedures for Non-Third Party Claims.  The
Indemnitee will notify the Indemnitor in writing promptly of its discovery of
any matter with respect to which indemnification may be sought pursuant to this
Article VIII that does not involve a Third Party Claim, such notice to contain
the information set forth in the following sentence.  Failure or delay in
notifying the Indemnitor will not relieve the Indemnitor of any Liability it may
have to the Indemnitee, except and only to the extent that such failure or delay
causes actual harm to the Indemnitor with respect to such claim.  The Notice of
Claim shall (i) state that the Indemnitee has paid, incurred or accrued Losses
or anticipates that it will incur liability for Losses for which such Indemnitee
is entitled to indemnification pursuant to this Agreement, and (ii) specify in
reasonable detail each individual item of Loss included in the amount so stated,
the date such item was paid, incurred or accrued, the basis for any anticipated
liability and the nature of the misrepresentation, breach of warranty, breach of
covenant, breach of agreement or other claim to which each such item is related
and the computation of the amount to which such Indemnitee claims to be entitled
hereunder.  In the event that the Indemnitor does not notify the Indemnitee that
it accepts or disputes such claim within 30 days from receipt of such Notice of
Claim, the Indemnitor will be deemed to have rejected such claim, in which event
the Indemnitee will be free to pursue such remedies as may be available to it
under this Agreement. 

 

8.6           Calculation of Indemnity Payments.

 

(a)           The amount of Losses payable under this Article VIII by the
Indemnitor shall be reduced by any and all amounts recovered by the Indemnitee
under applicable insurance policies or from any other Person alleged to be
responsible therefor.  If the Indemnitee receives any amounts under applicable
insurance policies or from any other Person alleged to be responsible for any
Losses, subsequent to an indemnification payment by the Indemnitor, then such
Indemnitee shall (unless such amounts were taken

 

38

--------------------------------------------------------------------------------


 

into account in calculating such Losses) promptly reimburse the Indemnitor for
any payment made or expense incurred by such Indemnitor in connection with
providing such indemnification up to the amount received by the Indemnitee, net
of any expenses incurred by such Indemnitee in collecting such amount.

 

(b)           The amount of Losses incurred by an Indemnitee shall be reduced to
take account of any net Tax benefit actually realized by the Indemnitee arising
from the incurrence or payment of any such indemnified amount.

 

(c)           Solely for purposes of calculating the amount of Losses incurred
arising out of or relating to any breach of a representation or warranty (and
not for purposes of determining whether or not a breach has occurred), the
references to “Material Adverse Effect” or other materiality qualifications (or
correlative terms), including as expressed in accounting concepts, shall be
disregarded.

 

8.7           Characterization of Indemnification Payments.  Except as otherwise
required by applicable law, the parties shall treat any indemnification payment
made hereunder as an adjustment to the Purchase Price.

 

ARTICLE IX

MISCELLANEOUS

 

9.1           Notices.  Any notice, request, demand, waiver, consent, approval
or other communication which is required or permitted hereunder shall be in
writing and shall be deemed given: (a) on the date received if personally
delivered, (b) on the date delivered by a private courier as established by
evidence obtained from the courier, (c) on the date sent by facsimile, with
confirmation of transmission, if sent during normal business hours of the
recipient, if not, then on the next business day, or (d) upon receipt if sent by
certified or registered mail, return receipt requested, postage prepaid.  Such
communications, to be valid, must be addressed as follows:

 

If to the Buyer, to:

 

Bloch & Guggenheimer, Inc.

c/o B&G Foods, Inc.

Four Gatehall Drive, Suite 110

Parsippany, NJ 07054

Attn:   Scott E. Lerner

Vice President and General Counsel

Facsimile:  973-630-6550

 

39

--------------------------------------------------------------------------------


 

With a required copy to:

 

Dechert LLP

30 Rockefeller Plaza

New York, NY 10112

Attn:  Glyndwr P. Lobo

Facsimile:  212-698-3599

 

If to the Seller, to:

 

Mott’s LLP

c/o Dr Pepper/Seven Up, Inc.

5301 Legacy Drive

Plano, Texas 75024

Attn: General Counsel

Facsimile: 972-673-8130

 

With a required copy to:

 

Morgan, Lewis & Bockius LLP

101 Park Avenue

New York, New York 10178

Attn:  Charles Engros

Facsimile:  212-309-6001

 

or to such other address or to the attention of such Person or Persons as the
recipient party has specified by prior written notice to the sending party (or
in the case of counsel, to such other readily ascertainable business address as
such counsel may hereafter maintain).  If more than one method for sending
notice as set forth above is used, the earliest notice date established as set
forth above shall control.

 

9.2           Amendments and Waivers.

 

(a)           Any provision of this Agreement may be amended or waived if, and
only if, such amendment or waiver is in writing and is signed, in the case of an
amendment, by each party to this Agreement, or in the case of a waiver, by the
party against whom the waiver is to be effective.

 

(b)           No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provision hereof (whether or
not similar), nor shall such waiver constitute a continuing waiver unless
otherwise expressly provided.

 

(c)           No failure or delay by any party in exercising any right or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise thereof

 

40

--------------------------------------------------------------------------------


 

preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.

 

9.3           Expenses.  Except as otherwise provided in this Agreement
(including Section 5.8), each party shall bear its own costs and expenses in
connection with this Agreement, the Ancillary Agreements and the transactions
contemplated hereby and thereby, including all legal, accounting, financial
advisory, consulting and all other fees and expenses of third parties, whether
or not the transactions contemplated by this Agreement and the Ancillary
Agreements are consummated.  Notwithstanding the foregoing, the Buyer shall be
responsible for all filing and other fees related to filing any assignment,
registration or other documentation for the transfer of the Business
Intellectual Property.

 

9.4           Successors and Assigns.  This Agreement may not be assigned by
either party hereto without the prior written consent of the other party, except
that the Buyer may, without receiving the prior written consent of the Seller
but subject to the Buyer providing written notice of such assignment to the
Seller, assign its rights or obligations hereunder in whole or in part (i) to
any of its Affiliates and (ii) through a collateral assignment to any lender
providing financing in connection with the transactions contemplated by this
Agreement, provided that, without the prior written consent of the Seller, no
such assignment shall release the Buyer from its obligations hereunder.  Subject
to the foregoing, all of the terms and provisions of this Agreement shall inure
to the benefit of and be binding upon the parties hereto and their respective
successors and assigns.

 

9.5           Governing Law.  This Agreement and the exhibits and schedules
hereto shall be governed by and interpreted and enforced in accordance with the
Laws of the State of New York, without giving effect to any choice of Law or
conflict of Laws rules or provisions (whether of the State of New York or any
other jurisdiction) that would cause the application of the Laws of any
jurisdiction other than the State of New York.

 

9.6           Consent to Jurisdiction.  Each party hereto irrevocably submits to
the exclusive jurisdiction of any state or federal court located within the
County of New York in the State of New York for the purposes of any suit, action
or other proceeding arising out of this Agreement or any transaction
contemplated hereby, and agrees to commence any such action, suit or proceeding
only in such courts.  Each party further agrees that service of any process,
summons, notice or document by U.S. registered mail to such party’s respective
address set forth herein shall be effective service of process for any such
action, suit or proceeding.  Each party irrevocably and unconditionally waives
any objection to the laying of venue of any action, suit or proceeding arising
out of this Agreement or the transactions contemplated hereby in such courts,
and hereby irrevocably and unconditionally waives and agrees not to plead or
claim in any such court that any such action, suit or proceeding brought in any
such court has been brought in an inconvenient forum.  EACH PARTY HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)

 

41

--------------------------------------------------------------------------------


 

ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREBY OR THE ACTIONS OF SUCH PARTY IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE AND ENFORCEMENT HEREOF.

 

9.7           Counterparts.  This Agreement may be executed in counterparts, and
any party hereto may execute any such counterpart, each of which when executed
and delivered shall be deemed to be an original and all of which counterparts
taken together shall constitute but one and the same instrument.  This Agreement
shall become effective when each party hereto shall have received a counterpart
hereof signed by the other party hereto. The parties agree that the delivery of
this Agreement, and the delivery of the Ancillary Agreements and any other
agreements and documents at the Closing, may be effected by means of an exchange
of facsimile signatures.

 

9.8           No Third Party Beneficiaries.  No provision of this Agreement is
intended to confer upon any Person other than the parties hereto any rights or
remedies hereunder; provided, that the Buyer Indemnitees and Seller Indemnitees
are intended third party beneficiaries of Sections 8.2 and 8.3, respectively.

 

9.9           Entire Agreement.  This Agreement, the Ancillary Agreements, the
Schedules and the other documents, instruments and agreements specifically
referred to herein or therein or delivered pursuant hereto or thereto set forth
the entire understanding of the parties hereto with respect to the transactions
contemplated by this Agreement. All Schedules referred to herein are intended to
be and hereby are specifically made a part of this Agreement.  Any and all
previous agreements and understandings between or among the parties regarding
the subject matter hereof, whether written or oral, are superseded by this
Agreement, except for the Confidentiality Agreement which shall continue in full
force and effect in accordance with its terms.

 

9.10         Captions.  All captions contained in this Agreement are for
convenience of reference only, do not form a part of this Agreement and shall
not affect in any way the meaning or interpretation of this Agreement.

 

9.11         Severability.  Any provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall be ineffective to the extent of such
invalidity or unenforceability without invalidating or rendering unenforceable
the remaining provisions hereof, and any such invalidity or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.

 

9.12         Interpretation. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement, and any rule of construction or
interpretation otherwise requiring this Agreement to be construed or interpreted
against any party by virtue of the authorship of this Agreement shall not apply
to the construction and interpretation hereof.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

42

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

SELLER:

 

MOTT’S LLP

 

 

By:

/s/ David A. Gerics

 

Name: David A. Gerics

Title: Senior Vice President

 

BUYER:

 

BLOCH & GUGGENHEIMER, INC.

 

 

By:

/s/ Robert C. Cantwell

 

Name: Robert C. Cantwell

Title: Executive Vice President of Finance

 

 

[Signature Page to Asset Purchase Agreement]

 

--------------------------------------------------------------------------------